Ladies and gentlemen, Commissioner, good morning. Yesterday an event occurred which caused something of a sensation. At around 3.00 p.m., Mr Batten made a statement about an incident in which members of our security staff were alleged to have been involved, and this provoked discussion which became very heated. The President has, within the 24 hours stipulated by Rule 166, come to a decision, which I will now communicate to you.
The Quaestors have already been informed of yesterday’s incident, and it will be investigated by them. They will be interviewing all the persons involved in it, and will then submit a report on it to the President.
I therefore take it as read that this incident can, for today, be regarded as closed, since there will be an investigation. We can therefore proceed with the agenda as normal.
The next item is the Commission statement on the results of the Ukraine elections.
. Mr President, it is an honour and pleasure for me to present the Commission's view on the presidential elections in Ukraine. More than seven weeks have now passed since what is commonly described as Ukraine's Orange Revolution. The events during that period have shown that the people of Ukraine are committed to democracy and also that the EU Member States, by acting together, can play an important role.
Let me turn now to three questions. First, how far has Ukraine come since the first running of the second round of the elections on 21 November 2004, and what does this mean for the country in the future? Second, what role has the EU played to assist Ukraine to find a peaceful solution to the crisis? Third, what are the challenges now in European Union-Ukraine relations?
I shall begin with the developments in Ukraine and what they mean for the future. Most importantly, Ukraine has succeeded in finding a peaceful solution to the crisis it faced after the serious shortcomings in the conduct of the presidential elections and, notably, the first run of the second round on 21 November. The situation posed a threat to the country's legal framework and its territorial integrity, but both of these were preserved. The International Election Observation Mission, led by the OSCE Office for Democratic Institutions and Human Rights, found that the re-run of the second round of the presidential elections on 26 December brought Ukraine closer to international standards. That is a positive sign.
The political compromise reached on 8 December 2004 was important in that it paved the way for a new second round of the presidential elections. It is our firm hope that the compromise will also help promote further democratisation in Ukraine. Important constitutional changes were agreed, establishing the framework for the country's internal development in the years ahead, and the role of Ukraine's parliament has been strengthened.
Recent events have demonstrated the Ukrainian people's strong attachment to democracy. We very much welcome this development. Further efforts will be needed to build on this and to take the democratisation process forward in the years ahead. We very much hope that the conduct of the parliamentary elections next year will reflect further progress towards democratisation.
Now the second question: how has the EU helped Ukraine to find a peaceful solution? The EU has given sustained political support to help the people of Ukraine find a peaceful outcome to the crisis. It spoke with one voice, urging the Ukrainian authorities to show restraint and all parties to express themselves exclusively by non-violent means.
The EU also helped to prepare the ground for the political compromise of 8 December 2004, with European mediators, including High Representative Mr Solana, Polish President, Mr Kwasniewski, and the Lithuanian President, Mr Adamkus, playing a very useful facilitating role.
The European Union also made a major contribution, together with the broader international community, to help ensure that the re-run of the second round of the elections would be fair and free. In concrete terms, the EU sent 587 short-term election observers from the EU Member States for the elections on 26 December. The participation in the election observation of a team of nine Members of the European Parliament, led by Mr Siwiec, was an important contribution. The European Commission financed the participation of a further 150 short-term observers from the non-EU OSCE (Organization for Security and Co-operation in Europe) Member States, as well as voter education activities. Overall, the EU played a highly significant role in helping secure correct conduct of the elections on 26 December.
Finally, what are the challenges ahead in European Union-Ukraine relations? Clearly, now is the time to take a fresh look at our relationship with Ukraine as a key neighbour and partner of the European Union. Through the developments of the past weeks the people of Ukraine have already clearly demonstrated their commitment to the development of Ukraine into a society that fully respects democracy and fundamental freedoms. However, this is only the beginning of a long process which will require our continued support.
The question of Ukraine entering the European Union is not on the agenda. The European Neighbourhood Policy is distinct from membership. It will allow us to shift to a higher gear in cooperation with Ukraine. Within the framework of the European Union-Ukraine Partnership and Cooperation Agreement, it opens new partnership and economic integration and cooperation perspectives and offers significant upgrading in our relationships. The key tool for putting this into practice is the action plan. Last December, the Council endorsed the EU-Ukraine ENP Action Plan and agreed to forward it to the European Union-Ukraine Cooperation Council 'as soon as developments in Ukraine allowed'. We all believe that the time has come to move ahead with this action plan. It identifies key priorities such as further strengthening the stability and effectiveness of the institutions, guaranteeing democracy and the rule of law, ensuring the democratic conduct of elections in Ukraine in accordance with OSCE standards, and ensuring respect for the freedom of the media and freedom of expression. It also provides a comprehensive programme for our work with Ukraine in all areas of cooperation, with actions identified in the fields of political dialogue, justice and home affairs, economic and trade relations, people-to-people contacts, cross-border activities and shared responsibility in conflict prevention and conflict resolution. We hope that the EU-Ukraine Cooperation Council meeting on 21 February will endorse this action plan, thereby paving the way for Ukraine and us to begin work on its implementation.
At the Council's request, the High Representative and the Commissioner are working on concrete proposals to strengthen cooperation with Ukraine making full use of the action plan, thus enhancing Ukraine's relationship with the European Union. From the Commission's point of view, this proposal should, as far as possible, also take into account Ukraine's requests.
The Commission is convinced that the European Neighbourhood Policy Action Plan is a sufficiently comprehensive and flexible tool to allow us to respond to the new situation. The offer the EU makes in the action plan can be modulated to reflect the progress made by the partner. The further a partner is ready to go in taking practical steps to implement common values, the further the EU will be ready to go in strengthening our mutual links. The pace of progress in the ENP will thus depend on the pace of progress made by the new Ukrainian administration. There is therefore no need to renegotiate the action plan with that administration.
The EU has repeatedly acknowledged Ukraine's European aspirations and welcomed Ukraine's European choice. Recent dramatic events in Ukraine have reconfirmed the country's place on the European map. We have no doubt that these events will enter into history as a milestone, not only for Ukraine but also for the EU's relations with that country. The European Union and Ukraine have a common interest in further reinforcing their political, economic and cultural ties. If Ukraine fully respects its commitments, as expressed in the action plan, the Commission is willing to help ensure that the European Neighbourhood Policy results in significantly enhanced relations between the European Union and Ukraine. We trust that the European Parliament will support us in all these efforts.
Mr President, after a little less than two months Ukraine has again become a topic of debate in this House. This is an important sign, which reflects our interest in the changes and our positive attitude towards them. It also reflects the special role played by the European Parliament, which was one of the first to react to the victory of democracy in Ukraine. The time for words is past, and it is now time for action.
The empty chair of the Luxembourg Presidency, which has chosen to be absent during this debate, is telling. During a debate held in this House yesterday, I highlighted the fact that there is no mention whatsoever of Ukraine in the Luxembourg Presidency’s list of priorities. I am also deeply disappointed at the extremely conservative, modest and static position adopted by the European Commission on this issue.
Given the changes that have taken place, it would be wholly inadequate to offer Ukraine the old Action Plan. Democracy and values that are also shared by us have triumphed in Ukraine, and this calls for a change in the European Union’s approach to the country. We must offer Ukraine a new strategy and a new quality of relations, which means that we need new instruments, not instruments negotiated with President Yanukovych’s government in a previous era.
The numerous expressions of sympathy and support should be transformed into decisive and rapid action, and it should not be forgotten that time is a key factor. We cannot afford to wait, and we must move beyond mere rhetoric. We therefore expect both the Council and the Commission to undertake immediate measures. The old Action Plan drawn up in a previous era is no longer appropriate to the new conditions in the country, and therefore needs to be revised and extended beyond the scope of the neighbourhood policy. We should support Ukraine in its attempt to achieve market economy status, and ensure that a free-trade zone is created between the European Union and Ukraine. The latter should be helped to gain membership of the World Trade Organisation and the OECD (Organisation for Economic Co-operation and Development), and to approximate its legislation to that of the European Union. Political dialogue should be initiated on structural issues and, as part of this dialogue, talks opened with Ukraine on energy security and the fight against terrorism. A simplified visa regime should be considered for the country, and an Association Agreement with Ukraine should replace the Action Plan. Work on such an Association Agreement should begin now, so that it will be possible to replace the Action Plan after three years. Finally, we should offer Ukraine the prospect of membership.
These measures should act as a strong incentive for continuing and far-reaching political and economic reforms in Ukraine. This is in our clear interest, and in the interest of the victory of democracy across Eastern Europe. I thank you.
.  Mr President, it is with satisfaction that we in this Parliament can today welcome the outcome of the third round of the presidential elections in Ukraine. What has come out of the crisis in Ukraine is a major victory for democracy and freedom in a country which has, over the past decade, always been on the brink of becoming an autocratic state. Moreover, it is a pleasant surprise for the European Union and not least for this House, both of which have played a major role in the positive outcome of the events in Ukraine.
At long last, democracy has done what it is meant to do in Ukraine. Since the Ukrainians were able to speak out freely about the direction their country was going in, the outcome reflects the will of the people. What has happened in Ukraine over the past few months is a fundamental departure, a sort of democratic uprising which has not culminated in violence, as is often the case elsewhere, and for that we should be grateful to all those involved.
This is the beginning of a new chapter in the development of Ukraine. The new president’s government should, as its first task, entrench democracy and the rule of law, as well as develop the economy. I believe we are all agreed that the European Union must, as a matter of urgency, implement the action plan which the European Commission has tabled in the framework of the neighbourhood policy in order to strengthen our ties with Ukraine as much as we can in this context. It follows that the maximum use must be made of the scope offered by this action plan.
It was, though, not only Ukraine to which these events posed a major challenge. The European Union will need to reconsider its approach to Ukraine. It is no longer sufficient for the EU simply to intensify the limited dialogue which has always been maintained, despite the outgoing President Kuchma’s policies, with the former regime. Europe is now facing the task of changing political relations with Ukraine, for the country has elected a president who has never concealed his European orientation and aspirations. Those who marched in favour of democracy, marched in favour of Brussels rather than Moscow, and I think that we should give due consideration to this in our policy. I share the view expressed by Mr Saryusz-Wolski of the Group of the European People’s Party (Christian Democrats) and European Democrats, that we should really ask ourselves whether the Commission’s policy, as described by Commissioner Potočnik, is ambitious enough. In any event, the resolution which Parliament is discussing today goes quite a bit further than what the Commission and Council have been prepared to do so far.
What also matters at the moment is that we give active support to those in Ukraine who really want to carry out reforms. They will need to take a number of difficult decisions, and support from the European Union, clear signals from the European Union, can certainly help them to do that.
We have taken much of the responsibility for a good outcome of the elections. We are now also responsible for the further consolidation of democracy in that country. I should like to add that what has happened in Ukraine comes at a time when we need to revisit the EU’s policy with regard to all countries in that region, and gives us cause to do so. It is also important to formulate responses, and to anticipate questions that Ukraine, and also the other countries in that region, will certainly be raising.
.  Mr President, Commissioner, 26 December was a great day for Ukraine, a great day for the EU and naturally also a great day for democracy. It was a great day for Ukraine, because following weeks of peaceful protests, and despite especially foul weather conditions, it was decided to hold a third round of presidential elections. Eventually, all those involved agreed to this with great maturity. It was an important moment for the European Union, because its unanimous action made it possible to achieve a positive outcome, and also because the European Union made most of the efforts in the field of electoral observation, to which my group has, of course, also contributed. Finally, the correct manner in which the elections were conducted made it an especially great day for democracy. I should like to underline that 300 000 Ukrainians were also involved in this electoral observation, which is quite a gigantic effort. The run-up to the elections as a whole made Ukraine a stronger society.
Finally, I should like to emphasise that there will also be a great need for free and independent media, and that the new president and the government that is to be formed will need to set to building and strengthening the market economy and the constitutional state. I am not sure if I understood you correctly, Commissioner, when you said that the action plan offers plenty of scope for intensifying relations between the European Union and Ukraine. I should like to have this confirmed by you, because, should that not be the case, let it be clear that we too would call for the action plan to be renegotiated.
I would like to finish off by reminding you of Article 49 of the Treaty of the European Union, which stipulates that a European country, provided it meets the conditions, can apply for membership of the European Union.
Mr President, Commissioner, you have replied to the question I was asking myself. What, now, are we to do with our Ukrainian friends who have turned towards Europe? The fact is that, in the streets and in the icy cold, the Ukrainian people have, in the course of a month, chosen the camp in which they are to build their future: the camp of democracy, non-violence and Europe. I believe that Mr Yushchenko’s victory is a victory for our European values.
I myself was one of the 1 200 OSCE observers who oversaw the poll on 26 December, not in Kiev but in Belgrade, in the Odessa region situated close to the border with Romania and Moldova, where certain villages are neither Russian nor Ukrainian-speaking. Thanks to the new law that has been put in place, the way in which it had been possible to prepare for the second round of the presidential elections was remarkable. We noted how smoothly matters went at the polling stations when the votes were being counted, and we were able to keep track of the ballot papers until they were finally recorded by the Regional Committees.
Ukraine’s unshakeable desire to join the ranks of democracy will cause a shake-up in our policies, Commissioner. One has only to read the plan of the new team I was able to meet at the conclusion of our mission. I can inform you of their proposals. Of the two objectives that emerge very clearly, the first is integration into the European Union, an issue already being examined by working parties. The second is decentralisation, which should prevent the country from splitting. Nor must the massive trauma of Chernobyl be forgotten.
I am therefore surprised, Commissioner, at your speech removing this prospect from Ukraine. With their orange revolution, the Ukrainian people have raised, and are raising now, the issue of our capacity to respond to the aspirations created by ourselves. Just recently, and with more than 70% of the vote, we again gave a huge endorsement to Article 1 of the Constitution, stating that ‘[t]he Union shall be open to all European States which respect its values and are committed to promoting them together’.
We need now to reflect upon the relevance of the New Neighbourhood Policy for countries such as Ukraine if they have no prospects of accession. I think it would be a mistake to send them this message. For us, Ukraine definitely has its place as an EU Member State.
Ladies and gentlemen, I am pleased to have been able to act as an observer at the re-run presidential elections in Ukraine. I agree with Commissioner Potočnik that, essentially, everything proceeded without bloodshed, and that the elections were run according to European standards in organisational and technical terms, although in no way without certain points worthy of comment.
However, my visit to Ukraine for the re-run presidential elections confirmed my opinion that the reality of life is dramatically different from the media portrayal. I regret to have to say that even Euronews reports have been surprisingly biased towards the orange faction. I do not understand why we have to manufacture antagonists artificially, and why we are exporting mass misunderstandings from Europe to the east.
I believe, however, that our present task is not to preach to Ukraine, or Russia, or the media, but to work towards the ideals of understanding in Europe. I should therefore like to recommend that we give our support to the working groups, which are starting their analysis of the terms and conditions for the accession of Ukraine to the European Union. This is not just a matter of assisting Ukraine and the Union with mutual links; we must make a contribution to stabilising the political situation in Ukraine by helping to keep one of the new president’s pre-election promises. We can also help to achieve a goal which was never at odds with the wishes of the blue faction, but was just misrepresented by politicians and in the media.
Secondly, I recommend that we open discussions on a code of democratic elections. It is essential not only to establish unified principles, which must be observed so that elections can be recognised as democratic, but it must also be stated to what extent we are willing to tolerate divergences between real life and our ideals.
My third recommendation is to establish tolerance criteria for foreign interference in the process of democracy. It is undeniably true that every state has a legitimate right to defend its own interests, so that every country has a government which is well disposed towards it. But can we, in such a situation, talk of the legitimacy of the elected government?
We must find answers to these questions. I thank you.
Mr President, ladies and gentlemen, the European Parliament played a political role in Ukraine. Whether we can be proud of our involvement will become apparent from future events, yet what does the future hold?
First and foremost, Ukrainians are aware that the European Union lent its support to Mr Yushchenko. The handshakes with Mr Yushchenko before cameras on Independence Square and the orange orgy in this House, to which the media devoted much space, made it quite plain to Ukrainians that we were not neutral. If it were merely democracy that had been at stake, MEPs would not have got dressed up in orange. Once Mr Yushchenko takes office as the new president, any criticism of him will also be directed at the European Union as the force that helped him to victory.
Questions will also soon start to be asked, and in fact have already been asked, pertaining to the sources of funding for the Orange Revolution. Thirty-three thousand of Mr Yushchenko’s representatives in district electoral committees were provided with satellite phones, yet who paid for them? Tents and food were supplied to the demonstrators in Kiev, yet who paid for them? We have been told that President Yanukovych brought his supporters in from Donbas on buses, almost certainly paid for with state funds, but who paid for Mr Yushchenko’s supporters to get to Kiev, and on what form of transport? Ukraine is a poor country, and all this must have been funded by someone. Russia, the USA and the European Union are all accusing each other of interfering in the affairs of others. As it becomes increasingly apparent that Mr Yushchenko is unable to fulfil all the expectations held of him, more and more criticism will be directed at the European Parliament, as it was the most visible external force that became involved on Mr Yushchenko’s behalf.
Questions will also be asked regarding the external bodies that profited most from Mr Yushchenko’s election. Ukraine is currently a poor country, but it has the potential to become a rich one. Who will try to get their hands on this wealth? Who will exploit it, and how much will the Ukrainian people profit from this? It is time for us to realise that there is still a long way to go until the political situation in Ukraine is stabilised, and the use of force is still a possibility.
It is to be hoped that the methods of dialogue and mediation will become established as standard features of political life. Yet are we in a position to guarantee this? If the situation were to culminate in the use of force, what would we do then? I hope the people of Ukraine will find answers to their problems in a peaceful fashion, and I hope the changes that have taken place there will yield positive results. If they do not, the European Parliament will share in the blame. I thank you.
Mr President, ladies and gentlemen, the European Parliament played an extremely significant role in the set of events now known as the Orange Revolution. Our donning of the colour orange and the visits made by many of us to Ukraine were not expressions of support for one of the candidates, and this is something that should be stated very clearly. Irrespective of political differences within this House, as I see it, we did not stand up for one specific political candidate or participate in political debates within Ukraine. What we did do, however, was to support democracy and the process of democracy. If we had been sure that President Yanukovych had been victorious in a fair and democratic election, we would have respected the choice made by Ukraine. By becoming involved and helping the Ukrainian people, we supported democracy and freedom ...
and demonstrated our respect for Ukrainians, who showed enormous courage and determination in defending the values which are shared by people from Ukraine to Portugal and throughout our entire continent.
I should like to make it very clear that the courage shown by Ukrainians during the weeks of the Orange Revolution should now be shown by the European institutions. Unfortunately, after the Commissioner’s speech today I can only conclude that, to put it mildly, we still lack this courage. The people of Ukraine made it very obvious that their choice related to matters of geopolitics and civilisation, and that they wish to be part of our Community, whilst being aware that this is not a political act that can take place rapidly and painlessly. Realistically, this House must admit that it is a process that will necessarily last some time. Yet Ukrainians, and many of the European Union’s citizens, now expect the EU institutions to offer Ukraine the prospect of membership in the European Union. I thank you.
Thank you, Mr President. I too have been able to assist with monitoring the elections in Ukraine and I can now report, as an observer, that the elections were free and democratic. I should like to point out that I know what I am talking about.
As a member of the Council of Europe, I have for ten years had the opportunity to monitor various elections and this has been a critical period for some countries, I might mention the elections in Croatia, Albania or even the last parliamentary elections in Ukraine. In comparison with all these elections, it can be said that the elections were well prepared, the atmosphere was calm, they were transparent and monitored by observers for both candidates.
The majority achieved in the results of the election show that the president was indeed elected. This does not mean a victory for the west or a defeat for the east. It can be said that the Ukrainians were victorious. Ukraine now has the feeling for the first time that it has achieved independence, that it has come of age as a state.
The saying goes: ‘Glory to the victor, honour to the vanquished!’ It is important now for the Ukrainian president to unite the nation in an effort to revive the historical importance which Ukraine has always enjoyed in Europe, to make it an important bridge between the European Union and Russia. And of course, I also support the proposal made here for Ukraine to become a future member of the European Union, but only if its citizens so wish, of course. I support the proposal made by the president of our delegation, Mr Saryusz-Wolski, that a committee should be formed.
Mr President, Commissioner, ladies and gentlemen, I regret that we are unable to welcome a representative of Mr Solana, whose work in Ukraine has met with success. There, a people has stirred itself into action and, using peaceful means, forced the holding of free elections. Those who have seen the young people in Kiev’s tent camps cannot deny that this was accomplished – and was exemplary in showing what can be accomplished – with the persuasive power that peaceful democrats possess, and that this was comparable to the situation in which many of our peoples found themselves in 1989, 1990 and 1991.
Let us be in no doubt that we in this House helped to bring this about, as did the other institutions, which we had to win over in order that they might join in. Moreover, it has to be clear to us that this happened in order to set in motion a democratic process and, at the same time, to enable Ukraine to decide where it belongs. The fact is that, ever since the Helsinki Final Act, the vitally important thing about Europe is that every country possesses the right of self-determination – but its people have to fight for it. Where it goes once it has it is for the people themselves to decide.
We should no longer be thinking in terms of spheres of influence. In this Europe of ours, of course, balances have to be struck and bridges built in order to prevent new tensions from arising, including with our great neighbours in the East. If this is to work, we have to support the democratically elected President in such a way that it becomes apparent to his own people that deciding for democracy is worth it, and that there are rewards to be found in looking westwards. For that, the action plan is inadequate, and we have to do a lot more thinking. It must surely involve Ukraine having the prospect of joining the EU, and whether or not to do so it will have to decide for itself.
That means, though, that the European Union must create the conditions under which that can happen – and this is where I urge this House to help. Today, a remarkably large number of those who supported the idea of Ukraine joining the European Union were the same people who, yesterday, did not vote in favour of the Constitution. We must put ourselves in a position to welcome other countries as members; today, we are not, and we have to wait until things are really up and running in the ten new Member States. That is why we need to add to full membership the development of other options, such as Article 47 and a sensible neighbourhood policy including the possibility of participation in the European Economic Area.
If this is done in the right way, Moldova too will soon be moving towards democracy, as well as – I hope in the next few years – Belarus. We will end up with what happened in the Balkans happening on a wider scale, and to these countries we must offer something; not just membership in 20 years’ time, but something that is meaningful today.
I also ask the Commission and the Council to address this issue with less reticence and more imagination.
Mr President, the proposals put forward by the Commissioner in his introductory speech could lead one to believe that relations between the European Union and Ukraine are following a timetable drawn up for a train journey in the days of steam. Today, Mr Potočnik, trains are powered by modern electric motors. If we cannot offer Ukraine a modern electric locomotive, we should at least offer it a decent diesel one. We need a new Action Plan, with a new timetable where the terminus station is membership. There may well be other stations along the way, but membership should be the terminus. The Delegation to the EU-Ukraine Parliamentary Cooperation Committee, which I have the honour of chairing and which is appointed by the European Parliament, will work to achieve such a timetable.
We have been presented with an opportunity to fan the flames of the people’s revolution in yet another European country. It is a revolution that did not begin in 1989, but in 1980 in Poland. In order to support this process, the Ukrainian people and their new government need to make clear declarations and demonstrate their determination and willingness to undergo sacrifices. We will listen carefully to what Mr Yushchenko says as president, not on Independence Square, but when he is sworn in. Renewed institutional support is needed for market and democratic reforms, and this is a task for Europe and the international financial institutions. We must hold realistic talks and cooperate with the United States, and we must also hold realistic talks with Russia in order to ensure that it views the developing situation in Ukraine as an opportunity and not merely a threat. Courage and caution are needed.
The revolution in Ukraine has come to an end. We should not forget that the divisions it brought to light cannot be described in simple terms, with the ‘goodies’ on one side of the barricades and the ‘baddies’ on the other. In the end, both sides took part in round-table talks and resolved the problem peacefully, with the Supreme Court, the President and other institutions being involved in this process. New elections were held, and a new President was elected, whom we recognise as such.
Work is now getting underway to put the revolutionary slogans into practice, and the consent of both the opposing camps is needed. A better Ukraine cannot be built without the 44% of voters who supported Mr Yanukovych. Finally, a large country is always a source of uncertainty and a threat to cowards, but a source of interest and opportunity to adventurers. We should take our place amongst the adventurers. I thank you.
Mr President, yesterday the President of the Commission said that none of us want to have to speak of Europe as being timid and apprehensive. I would ask this House to regard Mr Barroso’s statements yesterday as also relating to Ukraine, as this is another instance in which we should not be timid and apprehensive.
We do not all fully appreciate what happened in Ukraine. I am aware that Ukraine is a long way away, and that it is a country with which we are unfamiliar. We know a great deal about Cuba or Iraq, and almost nothing about Ukraine. Yet Ukraine is a powerful country in Eastern Europe, and recent events in this country can easily be compared to another fall of the Berlin Wall, albeit the Berlin Wall in the East.
Up until the Orange Revolution, democratic principles were unheard of to the east of the European Union, with the exception of the tiny country of Georgia. They remain unheard of today in Russia and Belarus, as well as in the other former Soviet republics. Apart from the tiny country of Georgia, which dared to make a stand for democracy a year ago, the only other place where such principles are currently adhered to is a powerful country of 50 million inhabitants. This country covers an area greater than that of France, and its people vigorously and resolutely called for democratic principles to be applied in practice and not just on paper.
This is a major revolution, and our actions should be equal to these events. Up until now, the European Union’s actions have indeed been equal to events in Ukraine. I will be honest and admit that I was amazed to see the European Union react so rapidly, and to see that it was mediators from the European Union, and not from the United States, who played a leading role in the resolution of conflict in Ukraine. I was proud of that, but I certainly did not feel proud as I listened to Mr Potočnik’s statements today. It would appear that the Commissioner, the European Commission and the European Council are regretting their involvement after 21 November, and now wish to withdraw. We cannot give our consent to this. We became involved, we acted as mediators, and we ensured matters were resolved peacefully. Our duty is to continue providing assistance to the Orange Revolution and to democracy in Ukraine, and to open the European Union’s doors to a country that lies entirely within Europe’s geographical boundaries.
– Mr President, it is very appropriate to quote the Bible in this debate, for there were glad Christmas tidings from Kiev, announcing the birth of democracy and freedom. Were it not for the presidential elections in Ukraine being overshadowed by the disastrous floods in Asia, that would have been for me the second-best Christmas in political terms since Prague in 1989.
I was with Parliament’s delegation in the electoral districts to the south of Kiev and can confirm that the election not only ran peacefully, but also in a very correct manner. We congratulate the democracy movement, and Mr Viktor Yushchenko on winning the election.
His victory is an outstanding one, gained under difficult economic circumstances and in a region still suffering the effects of the Chernobyl disaster, and, most of all, of the Soviet regime. We support the democracy movement and the renewal of an ancient European country, Ukraine, as it moves towards the rule of law, human rights and democracy.
This tremendous movement will extend its influence into Russia and Belarus, but I wish to refute Commissioner Potočnik’s claim that accession to the EU is not on the agenda. I believe that Ukraine is part of Europe, and, if that is the case, Ukraine also belongs in the EU, provided that it fulfils the conditions. We should do everything necessary to ensure that it does.
Mr President, first of all, it is a pleasure for me to hear the positive references being made to the Bible in this plenary. That is something that I, as a convinced Calvinist, should like to mention.
On Monday evening, 10 January, Ukraine’s central election committee officially declared Viktor Yushchenko to be winner of the presidential elections and with this, a stunning fact became reality for the West and East alike. In a large former Soviet republic, the opposition managed, by democratic and peaceful means, to beat the post-Communist . It stands to reason that the democratic forces in neighbouring Belarus, in particular, draw courage from this. It looks as if they will need a great deal of patience, though, to repeat the political masterstroke achieved by Mr Yushchenko and his supporters. At the same time, I expect the Council and Commission to give their support to the reformist citizens of Belarus to the best of their abilities. Incidentally, the Yushchenko camp cannot manage without the same level of European backing either.
In very practical terms, Mr Klich has illustrated this backing in two useful amendments. Europe helped promote Ukraine’s accession to the World Trade Organisation and its speedy recognition as a market economy, Europe’s support is just as much needed in combating the widespread evil of corruption and strengthening the legal system. Meanwhile, the new Ukrainian President and Government are faced with two sensitive tasks. Domestically, they will need to deal with the supporters of the bad loser, Mr Yanukovych, with much tact and reconciliatory skill. Externally, the most important thing is to be self-assured in striking up the necessary good relationship with Moscow.
So we see Ukraine, 15 years after 1991, being given a second chance in the form of a new start. Under President Yanukovych, this would certainly not have been possible. Striking in this respect is the historical parallel which Ukraine specialist, Professor Gerhard Simon, recently drew in a presentation at the University of Eichstätt. Ukraine’s so-called Orange Revolution is as politically significant as the fall of the Berlin Wall or the end of the Soviet Union.
Mr President, Commissioners, the events that have taken place in Ukraine over the last few months have clearly shown the democratic world that the Ukrainian people do not want to accept a fate similar to that of other former Soviet States, presided over by authoritarian and semi-authoritarian regimes. Ukraine will never be the same again. There have been public demands for the right to mobilise the people not only in action against fraud in the presidential elections, but also demands for democracy and the rule of law. Wide-spread public participation has helped Ukraine to achieve tasks for which revolutions have in the past been necessary.
Significant changes in the move towards democratisation have already had an impact on the Supreme Court, security services and media. Several risks, however, remain, which may hinder the Ukrainian people from implementing their choice. The dangers of a divided country may well be exaggerated, but they do exist. There is no reason to doubt that the mass media, which is loyal to the Russian president and retains significant influence in the eastern part of Ukraine, will continue to call into question the choice made by the majority of the Ukrainian people. Other risks include Ukraine's dependence on Russia for energy. The Russian market is also Ukraine's most important destination for exports. Quite recently, at the end of the 1990s, the Baltic States, in particular Latvia, still felt the impact of Russia's wish to make use of similar dependency.
The weakness of previous reforms, particularly in the court system, may threaten the quality of future reforms in Ukraine. The European Union must help Ukraine to overcome these risks, we cannot lose this opportunity for historic change: economic assistance, investments, but above all trading opportunities. The European Union must provide Ukraine with the opportunity of entering its internal market, in particular Ukraine's few competitive steel and food enterprises. Ukraine's entry into the World Trade Organisation must be encouraged. The rapid preparation of a plan of action between the European Union and Ukraine is also important and a clear signal must be given at the earliest opportunity to western and eastern Ukraine, the general public and politicians that, if it meets the stringent entry requirements, the road to membership of the European Union will be open to Ukraine.
The world has focused its attention on Ukraine; the European Union must now do so. Ukraine should be given the opportunity to join the European Union.
Mr President, ladies and gentlemen, it is a fine thing to celebrate the triumph of democracy, all the more so because it has triumphed in part thanks to us, the European Parliament, and not to the ever-conservative European Commission. Yet it is now time for the celebrations to end and the hard work to begin. There is work to be done in Ukraine, in order to ensure that Mr Yushchenko’s victory is not wasted and becomes a Pyrrhic victory, but we also have our own homework to do here in the EU.
Ukraine needs to set itself two objectives. Firstly, it must put democracy on a firm footing, and secondly, it must implement essential and far-reaching economic reforms. Our tasks are as follows. Firstly, Ukraine, as Poland’s closest neighbour and thus a neighbour of the European Union, must be offered a privileged status and an easy-to-understand ‘road map’ of its journey to membership, even if this road will take many years to travel. Secondly, support should be given to reforms of the Ukrainian administration and judiciary, as well as to a genuine reform of the local government system. The Ukrainian authorities should be expected to have a clear vision of these changes.
President Yushchenko’s first visit will be to Moscow, but I believe Kiev will import standards of democracy and the free market from the West, not the East, as otherwise its road to Brussels will become even longer. There is a long and rocky road ahead of Ukraine, but it is the right road. We should provide assistance and accompany the country on its journey, even when Western television cameras disappear from Ukraine, as they undoubtedly will soon. Ukrainians must carry out the main bulk of the work for themselves, yet they need to know that we are waiting for them and that we do not want to wait too long.
– Mr President, the Ukrainian people’s greatest victory may be considered to be their decision to no longer tolerate the pseudo-democracy that is rife in so many areas formerly ruled by communist dictatorships, and which had almost become an internationally accepted reality.
This was an essentially corrupt alliance between the former communist hierarchy, economic oligarchs, and state bureaucrats. This alliance developed its own ‘guided democracy’ model, originally patented by the Indonesian dictator Sukarno.
Therefore, Ukraine’s new course towards real democracy is a choice, a choice in favour of fundamentally different values. In the words of Russian political analyst Piontovski, it is a choice between the past and the future, between Soviet Ukraine and European Ukraine. A choice which, according to him, the Russian people will also have to make sooner or later. Europe must be bold in welcoming those choices, and must not be dismayed or disoriented by possible changes in the present balance of power.
It would be the greatest of tragedies if the people of Ukraine were to become disillusioned in their faith in freedom and justice. It is therefore the duty of the EU to make a long-term commitment to support the reforms in Ukraine and to give the Ukrainian people a European perspective. It is important that the resolution calls for a change in the Neighbourhood Policy action plan in the light of the recent events. We also propose additional measures, such as the convening of a donors’ conference for Ukraine.
At the same time, in addition to the European Neighbourhood Policy, we have to offer Ukraine other forms of association that will open the door to closer cooperation. This is in accordance with the wishes of the overwhelming majority of the Ukrainian people, and could eventually culminate in Ukraine’s accession to the EU.
I support my colleague Mr Saryusz-Wolski when he says: ‘It is time for deeds, not words!’
Mr President, ladies and gentlemen, Commissioner, I was one of the observers who spent Christmas in Kiev, and I am sure I speak for everyone who was there when I say that this political event made it easier for us to spend the festive season in a different way for a change.
The elections were perfectly in line with OSCE standards, and the few irregularities, such as the sudden decision by the Constitutional Court, were handled relatively well. What did, of course, help the elections to be properly conducted was the public interest in Europe and throughout the world, but that public interest and that attention must not flag now, for the democratic process is not yet complete. We observers were impressed by the commitment and determination showed by the citizens – as demonstrated by the high turnout – and not just by experts and elites. We saw a vast number of people walking great distances – as they were obliged to – in order to reach the polling stations.
What I found impressive and heartening was that the interest and involvement of women in this democratisation process and at the polling stations went without saying. I cannot produce a quotation from the Bible to illustrate that, but these are signs of a society composed of citizens who do not wait for their government’s decisions. I hope that this democratic process will also prove an incentive to Ukraine’s neighbouring states, specifically to Belarus.
What is Europe to do now? For a start, the country has been divided and polarised during the election and we must not make these divisions any deeper. Secondly, we must consider what help and what prospects we can give Ukraine. The existing concept of neighbourhood aid will have to be radically rethought if we do not offer the prospect of membership within the next two or three years.
Mr President, fourteen years after having won its independence, Ukraine has become a democracy.
As we must go on pointing out, we owe this victory for democracy to, above all, the Ukrainian people themselves. Day after day and evening after evening, hundreds of thousands of Ukrainians gathered and mobilised to demand quite simply that they be able freely to exercise their right to vote. It is thanks to their courage and determination that Ukraine has been able to attain democracy.
We also owe this victory to Ukraine’s institutions. I am thinking in particular of Parliament and the Supreme Court which, despite the very many pressures exercised upon them, acted with respect for the law and with a great sense of their responsibilities.
This is also a victory for Europe. For once, Europe said ‘no’ by rejecting rigged elections and fraud on a huge scale. When, moreover, we were in Kiev at the beginning of December, we were proud to be Members of the European Parliament. For once, Europe was able to speak with a single voice and, when Europe decides to bring its weight to bear, it comes into its own and is able to change the course of events. Today, the challenges, like the expectations – of reforms and democracy – are huge. Europe has been equal to a tremendous and significant historic event. The Ukrainian people must continue to be able to count on us both now and in the future. We have a responsibility for their being able to do so. We must not, indeed cannot, disappoint them.
Mr President, Commissioner Rehn stated recently in a article that the EU cannot close its doors to future enlargement, which is extended to all European countries with a European vocation and common democratic values. Then, for unexplained reasons, Ukraine is labelled a 'neighbour of Europe' with no prospects for EU membership, only closer integration with the EU.
The Orange Revolution, which heralded a remarkable change in democratic thinking in Ukraine, occurred without any EU carrots being held out to change its system of government. That contrasts markedly with Turkey and the western Balkans, which are offered full membership – clearly, in my view, a morally unsustainable position in the long run.
I always supported Ukraine's EU-membership aspirations. The denial of EU prospects to Ukraine reflects the unfounded fears in the Council, on the part of the French in particular, of serious agricultural competition, and, on the part of the Germans, of serious industrial competition, notwithstanding the fact that the common agricultural policy will be obsolete by the time Ukraine is ready to join in 10 to 15 years' time, and that industrial relocation is much more likely for a Ukraine in the WTO but outside the EU than it is for a Ukraine as a Member State of the EU with all the onerous single market requirements.
I would also recommend the OECD to Ukraine, but full OECD membership requires WTO membership first, one of the new government's pressing goals. Curiously, the Commission continues to deny Ukraine – unlike Russia – market economy status. Given the expectations now raised with Ukraine's people, unless the EU accepts that Ukraine can have some kind of long-term aspiration of EU membership, it will be difficult for President Yushchenko to implement the much-needed political and economic reforms and win the parliamentary elections of 2006.
One major policy change that the new government of Ukraine could make and which would demonstrate Kiev's independence from Russia is to help solve the Transnistria problem. That breakaway territory of Moldova is a haven for criminal activity, including money laundering and arms smuggling, and poses a serious security problem for the EU after 2007, when our borders will extend to Moldova. This could be a useful way of showing Brussels that Ukraine really is now independent from Moscow and seriously wants to do business in the international arena.
– Now that the initially grotesque Soviet-style election farce in Ukraine has been resolved, primarily due to the efforts of the EU, it is time to ask: ‘what next?’ Let us leave aside for the moment the question of whether Ukraine will or will not become a member of the EU. It will, as long as it does what is necessary, and as long as we do what is necessary.
First, we have to go much further than President Kuchma’s stagnation-period action plan. We need to concentrate on the essential reforms with which the EU can assist Ukraine, since Ukraine’s achievements during the following two-year-long window of opportunity will largely determine whether Ukraine is cut out for Europe or not. The EU must focus on the practical questions holding Ukraine back: corruption, low administrative capacity, crony capitalism, freedom of the press. Solutions do not just require money, but also thousands of experts from the new EU Member States, which have faced the same problems and have resolved them successfully; their membership of the EU is proof of that. I call on the Commission to considerably extend their development plan for reforms, primarily using citizens and officials from the countries that have successfully implemented the same reforms. We should be pragmatic and use the EU’s human potential to help Ukraine, and we should do so now.
Secondly, Russia’s behaviour throughout the Ukrainian election saga indicates that it is time for the EU to end its ostrich-like policy on Russia. In addition to a significant backslide in democracy and freedom, which according to Freedom House has taken Russia into the category, we must not ignore Russia’s foreign policy actions. Just recently, Russia announced that it would not honour the commitment it made at the 1999 OSCE summit in Istanbul to withdraw its troops from Georgia and Moldavia. Russia’s blatant interference in the Ukrainian elections, the growing hostility towards EU institutions, and the unacceptable declaration regarding the EU leaders and officials who resolved the Ukrainian crisis demonstrate that the EU must rethink its policies in this direction.
Mr President, ladies and gentlemen, it can safely be said that the European Parliament proved its worth during the Ukrainian crisis. We reacted appropriately and rapidly, and we can be pleased with our efforts. It was not for our own satisfaction that we undertook these efforts, however, but in the clear interest of the European Union, because a stable and democratic Ukraine, with a market economy, is in the interest of the European Union. What can be done to ensure that this is achieved in the long term? The Ukrainians themselves must of course undertake major efforts, and election pledges must be met. We are entitled to expect this of Ukraine, and we can also make the EU’s readiness to open its doors to Ukraine conditional upon it, but we must then ensure that these doors are flung wide open.
In all honesty, I am astounded by the Commissioner’s speech. It proves that the European Commission has completely failed to grasp the significance of what has happened in Ukraine. How can it be possible to extol the Action Plan’s virtues today, when it was drawn up for a Ukraine that was a completely different country? Ukraine should be offered the prospect of membership, as well as a road map for achieving such membership. This road map should include the following. Firstly, the rapid adoption and implementation of a much-amended and greatly extended Action Plan. Secondly, the urgent organisation of a donors’ conference, along the lines of the one organised by the European Commission and the World Bank for Georgia in April of last year. If EUR 861 million could be raised for Georgia, then it should be possible to raise an amount many times greater for Ukraine, a country of 48 million inhabitants. This project should be negotiated with US partners and the World Bank. Finally, preparations must be made for talks on an Association Agreement, as the recent enlargement taught us that this is the right instrument to use in order to achieve stabilisation and open the doors to future membership.
Mr President, I had the privilege of being part of the European Parliament's election observation mission to Ukraine on polling day. I was deployed in a rural area about 80 kilometres from Kiev and saw, as any individual observer does, only a microcosm of the story across the whole country. However, I also saw the overall picture as reported by the OSCE election observation mission.
It is clear that there was an essential integrity to this election that was lacking in the earlier one. The margin of victory was of an order of magnitude greater than any possible margin of fraud. It was clear that the majority of Ukrainians had chosen Mr Yushchenko and not Mr Yanukovych as their President. It was essentially a victory for the urban intelligentsia and the rural population over the urban working class. Yet at the same time it was also victory for cleaner politics over deeply soiled politics.
The celebrations in Independence Square in Kiev on Boxing Day evening, welcoming the rebirth of democracy in Ukraine, were an inspiration. I welcome the election result as an affirmation of democracy, even if doubts remain over all aspects of the social and economic programme espoused by President Yushchenko. The EU will need to look again at its engagement with Ukraine, at least in terms of quality, if not in terms of quantity. At the same time, if Ukraine is not to be torn apart between east and west, rural and urban, President Yushchenko must seek to build bridges, not with the deeply flawed politicians that preceded him, but with the constituencies that they represent.
. Mr President, I have taken careful note of all the statements made and will now address some of the key points mentioned. I have also carefully considered the criticisms.
First, I will say a few words about what the European Neighbourhood Policy entails and, after that, I will provide clarification on the action plan, that is to say, I will look at its substance and how to proceed with it.
The European Neighbourhood Policy is a major step forward for the countries concerned, in the relations between these countries and the European Union. It is a very ambitious policy which entails a substantive upgrading of our relationship with partners through deeper political cooperation and a significant degree of economic integration, bringing partners closer to the internal market. Implementing this policy with Ukraine – the EU-Ukraine Action Plan – would send a strong message that the EU places great importance on the relationship and acknowledges Kiev's European orientation. The European Neighbourhood Policy is truly distinct from the issue of possible further enlargement of the EU but does not close any doors.
With regard to the action plan, let me stress the importance of making full use of the action plan, thus enhancing the EU's relationship with Ukraine. It would be difficult to say that an action plan is an outdated instrument before we have actually used it and implemented it in any countries. It is truly a new instrument which should be implemented as soon as possible.
What are the main characteristics of an action plan? It is true that, in principle, its approach is the same for all countries. However, it is highly flexible, always tailor-made for the country concerned and, with the concrete proposals on which the Commission and the Council are already working, we can go as far as the country concerned wants and can afford. I can assure you that, in the case of Ukraine, the Commission is ready to go far.
I conclude by saying again – because it is an important message – that the EU has repeatedly acknowledged and welcomed Ukraine's European aspirations. The recent dramatic events in Ukraine have reconfirmed that country's place on the European map. We have no doubt that these events will go down in history as a milestone not only for Ukraine but also for the EU's relations with that country.
The debate on Ukraine is closed.
I have received, at the close of this debate, six motions for resolutions in accordance with Rule 103 of the Rules of Procedure.(1)
The vote will take place at 12 noon.
The next item isthe oral question to the Commission (O-0082/2004 - B6-0137/2004) by Stephen Hughes, on behalf of the Committee on Employment and Social Affairs, on the dismissal of Commission language teachers.
Mr President, on 9 June 2004 the College of the Commission decided to dismiss 43 language teachers with almost immediate effect. Nine days later the officials responsible reported this decision to the teachers themselves at a general assembly in Brussels. I should like to quote directly from what two of the teachers said on that occasion:
'We denounce the flagrant lack of openness on the part of the Commission, who waited until today to announce the breaking of the teachers' contracts. In a Europe which claims to be social, we also denounce the cynicism of the Commission, which has plunged these workers into great difficulties - workers, some of whom are main bread-winners with children, many of whom are women. Most of these teachers are of an age at which it would be extremely difficult to find suitable employment. In the March 1997 trialogue agreement the teachers showed their willingness to collaborate in return for a promise by the Commission to maintain their contracts until retirement. Not so long ago Miss Morelli, in charge of training in the Council, in the presence of Commission representatives, reaffirmed on several occasions that the jobs of the teachers were guaranteed until they retired. We wish to record formally the breaking of these promises by the Commission.'
I believe that lengthy quote sums up a sad story very well. I have met with the dismissed teachers many times in recent months and have read a great deal of documentation from the time leading up to their dismissal. From that a number of things stand out. First, that for the teachers this decision came like a bolt from the blue. They were given absolutely no prior information about the plans for their dismissal. They were not consulted at all about those plans. Documents from throughout 2003 and the first half of 2004 show that at a whole series of meetings the teachers were given the impression that everything was fine, it was business as usual. One set of papers from mid-2003 actually dismisses rumours of planned restructuring. Other papers show the perfectly normal forward-planning of language training for the 2004-05 period but suddenly, in June 2004, the teachers learned of their abrupt dismissal.
Secondly, it stands out that the Commission clearly feels that it is above and beyond the law. Any private entity behaving in the way that the Commission has would find itself in breach of EU laws on information and consultation, collective redundancies and transfer of undertakings. No doubt we will be told today that the Belgian laws giving effect to these EU directives do not apply to the Commission as a public administration, and yet these teachers were employed on Belgian employment contracts that are subject to Belgian employment law. This is the same institution that asks the corporate world to act in a socially responsible way and yet the way in which it has handled this matter so far has been totally socially irresponsible.
Thirdly, the Commission has shown a total lack of regard for the plight of these people. Over 60% of them are aged over 55. Six months after the Commission decision their worst fears about not finding work at their age have proved only too real. Worse still, because of the restricted hours they were allowed under the contracts the Commission agreed with them it appears, according to a document I have received, that: 'the teachers may not be entitled to unemployment benefits, early retirement and social security cover'. That would leave them without cover until the age of 65, when their entitlement would become about EUR 500 per month. Clearly a number of the families dependent on these teachers face the real prospect of poverty.
Finally, in relation to the trialogue agreement of 1997, the teachers and their representatives had the clearest understanding that they would be employed until retirement in exchange for agreeing new work practices and to work being put out to outside firms as teachers left. This was widely published at the time – in trade union newsletters, for example – and no-one from the Commission seemed to have contradicted that. A Commission official said something telling to us when we questioned her on this in committee. She said that sometime after the trialogue agreement the Commission's legal service was asked to give an opinion on whether such a guarantee was possible. The service said that it was not possible. An important question arises from that. Why was the legal service asked to give an opinion if such a guarantee had not been given at the trialogue?
It seems clear that, whether committed to writing or not, such a guarantee was indeed given and that the Commission, having sat silent at the many meetings at which that guarantee has been mentioned since, was quite content to allow everyone to continue with that understanding until it became opportune to go back to that legal opinion.
The Commission has behaved in a disgraceful manner. However, it is never too late. I understand that a meeting will take place tomorrow between the Commission and the unions in Brussels. I hope that will be the first step towards reinstatement of these teachers.
. Mr President, on 9 June 2004 the previous Commission took the decision to terminate the contracts of 43 language teachers. This decision has been perceived by certain parties as 'untransparent' and 'unjustified'. In this respect the questions put by the chairman of the Committee on Employment and Social Affairs reflect the concerns expressed by the teachers themselves. Before I reply in detail to the questions put by the honourable Member, I would like to make four introductory points.
First, the decision was taken in order to conform to the principle of sound financial management. Since 1997, Commission language courses have been delivered either by internal teachers with direct contracts with the Commission or by language schools selected via an open tender procedure. Each formula accounts for approximately 50% of the courses.
Quality-wise, surveys have shown there to be no difference between the courses given by internal trainers and those given by language schools. On the other hand, there is a significant difference in budgetary terms: one hour's training delivered by an internal trainer costs four times as much as an hour delivered by a language school. On a yearly basis, taking 2003 as the reference year, the costs are approximately EUR 3.5 million as opposed to EUR 900 000.
Second, the language teachers have been granted generous compensation. The Commission offered compensation payments that went well beyond the minimum legal requirement. Minimum compensation would have been three months' salary per five years of service. That would have resulted in compensation equivalent to between 12 and 19 months' salary.
The Commission opted, however, to calculate the compensation on the basis of the maximum amount ever granted by Belgian courts. This resulted in compensation of between 14 and 24 months' salary. This means gross amounts of between approximately EUR 19 000 and EUR 152 000. Furthermore, the Commission opted to pay this compensation without requiring the teachers to serve out their period of notice.
Third, the decision to terminate the contracts in question is not a unilateral initiative by the Commission, but rather the outcome of moves initiated by the budgetary authority in the mid-1990s. In order to understand the decision of 9 June 2004 one must go back to the origins of this matter.
The whole process started in the early 1990s, when Parliament externalised its language training in Luxembourg. At this time, the language courses at the Commission and the Council were delivered by internal trainers who were granted private law contracts, without any call for tender or selection procedure.
In the mid 1990s, the Committee on Budgets criticised both the Commission and the Council for the costs associated with this practice. After lengthy discussions, the trialogue – the chairman of the Committee on Budgets, the Secretary-General of the Council and the Commissioner in charge of personnel – concluded that gradual full externalisation was desirable. As a first step the parties agreed to launch a call for tenders for the supply of language courses, and also, by way of derogation from this principle, to allow existing internal teachers to continue their activities within their existing contract framework.
Fourth, the trialogue agreement did not constitute a commitment on teachers benefiting from lifelong employment. In detail, the trialogue agreed to allow the language teachers to continue working under contracts of indefinite duration without having to participate in the call for tender. This point was made explicit to the unions at the time, as the minutes of meetings show. At the same time, the possibility of terminating a contract of indefinite duration is governed by Belgian law and cannot be waived. Any agreement between parties not to apply the law is null and void.
After that basic introduction, I will now turn to the specific questions asked. The first is: did the Commission inform and consult the Council and Parliament before unilaterally breaching the trialogue agreement? There are three elements that need to be considered here. Firstly, the Commission did not breach the trialogue agreement because this agreement did not constitute a commitment on teachers benefiting from lifelong employment. Secondly, the Commission accepts that it could have informed the trialogue co-signatories – the Committee on Budgets and the Council – of its intention to proceed with the second phase of externalisation. Nevertheless, the Commission considers that its decision was broadly in line with the stated orientations of the trialogue and the budgetary authority.
The second question is: when did the Commission inform the teachers' representatives, the union representatives and the Local Personnel Committee? The Commission informed the teachers' representatives, together with the teachers concerned, at the general assembly held on 18 June 2004, before the decision was notified. Under the social dialogue agreement, staff representatives and the Local Personnel Committee represent persons employed under the Staff Regulations. Since language teachers do not fall into this category, no staff representatives were involved in the case in point.
The third question is: what kind of information was communicated to the teachers' representatives? The Commission informed the teachers and their representatives of the decision taken on 9 June 2004, giving the reasons for this and explaining the practical consequences and arrangements, which included the Commission's plans for compensation payments.
The fourth question is: does the Commission consider that its handling of this matter stands as a good example of best practice in terms of prior consultation and the provision of information in good time? Looked at from a legal point of view, then I would reply in the affirmative: the Commission complied in full with all the relevant obligations, even if, as already stated, the Commission could have informed the co-signatories of the trialogue agreement before adopting the decision.
The fifth question is: does the Commission feel it has fully faced up to its social responsibility to the teachers concerned? The Commission has not only fulfilled all its legal obligations but has also interpreted its obligations in the most favourable way for the persons concerned.
The sixth and last question is: can the Commission comment on and provide copies of any opinions given by the Commission's Legal Service on the dismissal of the teachers requested by DG ADMIN? The opinions given by the Commission's Legal Service are governed by the rules applicable to relations between lawyers and their clients. Therefore, the Commission will not release the opinions or comments of its Legal Service.
In conclusion, the Commission's position can be summarised as follows. Firstly, as regards the substance of the matter, the Commission considers that the decision to terminate the contracts concerned was sound. It was no longer tenable to continue a dual system where half of the courses were provided by internal teachers at a cost approximately four times greater than the courses provided by language schools, with no difference in quality.
Secondly, the Commission implemented this decision in full compliance with its legal obligations.
Thirdly, the Commission accepts that it could have informed the co-signatories of the trialogue agreement before adopting the decision. However, the Commission considers that its decision was broadly in line with the orientations of the trialogue and the budgetary authority.
Finally, the Commission has no intention of reducing the number of courses. It reaffirms its commitment to multilingualism and to continuing to provide its staff with opportunities for a high standard of language learning without compromising on quality. Obtaining better value for money without any loss of quality is obviously a means of attaining this goal.
– Mr President, it was 4 p.m. on a Friday afternoon in June 2004, and 43 language teachers were having a meeting to plan the next year’s curriculum. It was then that the bombshell was dropped and they were summarily dismissed. These specialised staff had been working for the Commission for decades, and over half of them were between the ages of 55 and 59. The Commission, over which, at the time, Mr Prodi presided, acted without prior warning and without consulting and informing the employees in due time, something that was in flagrant contravention of the 1997 trialogue agreements, which I have here in my hand. This was an agreement between the institutions, signed by Mr Samland for the European Parliament’s Committee on Budgets, Mr Trumpf on behalf of the Council, and Commissioner Liikanen on behalf of the Commission, which assured the teachers that their contracts would run until they reached pensionable age.
The language teachers have, by the way, told me that, as a contribution to the sound financial management that you have just mentioned, they made the savings demanded of them by working four extra hours a week unpaid. On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, and following discussions with the persons concerned, I will ask, as I have done before, what alternative employment there actually was for these teachers in view of the fact that the deadlines for appointments to other institutions had already expired at the end of June.
Your intervention has done little to dispel my misgivings as to whether Belgian law, according to which redundancies without agreed financial provision are legally void, has been complied with. The employer did nothing to discharge its obligations. Was the teachers’ lawyer consulted in due time, for example? I doubt it. How does your conduct square with the principle of good and responsible governance, and with the accountability of public authorities? Is the Commission even acquainted with the precise terms of its own communication on corporate social responsibility? Commissioner, the guardian of the Treaties is meant to set an example; it is meant to set standards rather than undermine them. Something urgently needs to be done about this.
– Mr President, Commissioner, ladies and gentlemen, what the Commissioner has said has not, in fact, persuaded me; I still have the impression that the Commission, by the decision it took last June, really was in breach of the agreement arising out of the 1997 trialogue. As far as I am aware, this House was given no advance information about this either, and it is pretty dubious that the decision to dismiss the teachers was taken at the last meeting of the Commission before the European elections, as if it had been assumed that we would then hear nothing more about it.
The second thing I want to say is that I do not think it acceptable that the Commission, which is, after all, engaged alongside us in the fight for a social Europe, should ditch its social responsibility and its obligations as an employer when it comes to safeguarding its own interests. How else is one to explain the fact, to which reference has already been made in this debate, that the teachers were not informed in advance of their dismissals, not to mention the way in which, for years on end, returns to the Belgian authorities described them only as part-time employees, so that their actual working time could not be taken into account?
We are told, thirdly, that teaching is, in future, to be provided only by language schools. The first tenders have already been invited, and it is reported that the first contracts have already been awarded. We can now therefore reckon with the possibility of some of the Commission’s language teaching being provided by the British Council, and, as that body has, as we know, a new head, it is interesting to consider the implications of this.
I would ask the Commission to have an independent inquiry into this whole affair, in order, if possible, to conclusively refute the accusations that have been made.
– I want to begin by thanking the Commissioner for his answers to the questions put by Mr Hughes on behalf of the Committee on Employment and Social Affairs. The matter has been discussed several times in that committee, but it has in actual fact also been discussed in the Committee on Budgets in which we perhaps had to approach it at a rather more difficult angle, given that we also, of course, wanted to see administration that was as efficient and inexpensive as possible. When, as justification for this dismissal of the 43 teachers, the Commission refers to considerations of sound financial management and the need to ensure both that the costs do not get badly out of hand and that the language courses are obtainable at a third or fourth of the former price, it is difficult for people involved with the budget not to say that the decision is apparently a sensible one.
That is why we in the Committee on Budgets have paid attention first and foremost to the way in which matters have proceeded. The administration must of course be efficient and inexpensive and, in recent years, we in Parliament have exerted considerable pressure to ensure that the Commission implements reforms and that, through these reforms, a more open and transparent system is obtained, which also means a system that is perhaps better in tune with the world around us. There is of course a general prejudice among our electorate that Commission employees are very cosseted, privileged and highly paid, and we must therefore do our best to ensure that remuneration is reasonable and that things are not bought at a higher price than they need to be. That is an important point of departure.
That being said, I would point out that the Commission should also be an attractive place of work and should also comply with the current ground rules designed to protect employees. We have been assured that the Belgian rules have been complied with. I presume that this fact is reflected in the compensation that has been given to the teachers and which, according to the Commissioner, is apparently by far the most generous ever seen. That no doubt also reflects the fact that matters have not proceeded properly in this case.
As Mr Hughes has pointed out, the Commission must also comply with some of the requirements we make of employers outside the confines of the Commission. The Commission too must demonstrate social responsibility and sound management. I would therefore recommend that an amicable solution be found regarding this matter, thus ensuring that it is properly resolved. Ways should also, however, be looked into of ensuring, in the future, proper administration that complies with the requirements of the law, is inexpensive and is suitably in keeping with the organisation’s social responsibility.
Mr President, Commissioner, we find neither the form nor the content of what has happened acceptable. We have heard the Commission’s reply. It is the usual reply of employers to laid-off employees, to the effect that all the conventions have been respected. In fact, that is not the case. Rather, this is a genuine labour dispute. These language teachers have worked for the Commission for decades. They have trained various Commissioners in the languages of the various countries, and yet they are being kicked out. That is not acceptable.
I cannot believe for one single moment that the Commission might be compared to what are known pejoratively in France as the bosses. That is not possible. This is a labour dispute, so there need to be more negotiations and further discussion. I can well believe that there are unavoidable issues of progressive externalisation, but a few years might have been allowed to elapse before progressive externalisation led to language teachers within the Commission being dismissed. Where most of them were concerned, a delay of five, six or ten years would have been in order. There have, therefore, to be discussions in a dispute such as this.
For my part, I believe that, if the Commission wants attention to be paid to its views on the social dimension, which is defended by the European Parliament and by Europe as a whole, then there has to be discussion, and the Commission has, today in particular, a duty, at this level, to set an impeccable example.
. – Mr President, we are addressing a serious political and industrial relations problem that merits our vehement condemnation. On 30 June last year, the chairman of my group, Mr Wurtz, sent letters to the Presidents of the Commission and Parliament, saying that the brutal decision to dismiss 43 language teachers at the Commission with open-ended contracts was in breach of the commitments undertaken by the Commission, the Council and Parliament in the trialogue of 18 March 1997.
This agreement stipulates that ‘representatives of the three institutions agree not to damage the contractual framework in which linguistic training is organised in the Commission and the Council as regards those employees currently benefiting from open-ended contracts’.
What, in that case, does the future hold for the credibility of this type of institutional agreement if one of the parties damages it unilaterally, using the argument that it complies with Belgian law? What kind of credibility can an institution have that claims to combat social dumping when its approach to budgetary savings is to outsource services? In so doing, it is jeopardising the social rights of people with 10, 20 or 30 years’ service, it is treating them like a disposable product to be thrown away after use, and it is overlooking the actual budgetary savings of around 25% that these workers achieved with unpaid work.
Ultimately, how can the Commission claim to defend social dialogue and the rights of workers, women and the family, when, without prior warning and without any careers advice or alternative employment, it dismisses people most of whom have family responsibilities and are at an age when it is difficult to find a new job. Is this the management model and the model of social Europe that the Commission claims to defend, when it rides roughshod over the right to work and its social responsibilities? Is this the example that it wishes to set of a responsible public body, committed to linguistic training and to culture, when it dismisses people of great learning and of acknowledged professional and cultural ability and seeks to hire others at rates so low that it actually runs the risk of exploiting teachers?
Is this because the new executive Commission hopes to reemploy those workers who were unfairly dismissed by the previous executive? Our group will go straight to the President of the Commission, Mr Barroso, to find out how he will …
Mr President, losing one’s job is one of the most traumatic events a person can experience in a lifetime, and I should like to tell the teachers concerned that I understand their position. The way in which these people were dismissed is reprehensible, and the Commission should apologise for the manner of their dismissal. I repeat, the Commission should apologise for the manner of their dismissal. From a legal point of view, however, the Commission had every right to dismiss them, and it did so not for its own satisfaction or to attract our criticism. The money saved will make it possible to create more jobs, as it cannot be denied that the EU is an over-generous employer. Outside the confines of the European institutions in Belgium an average of EUR 30 per hour would be paid for the same work, or in other words four times less than the figures quoted here. We wronged these people by dismissing them in such a tactless fashion, and they deserved compensation for this. It would be fair to ask, however, whether feeling guilty is sufficient reason to overturn a Commission decision. I thank you.
Mr President, I too was dissatisfied with the Commission’s reply. The Commission maintains that it has fulfilled its legal obligations and acted in accordance with the principles of sound financial management, requiring high-quality courses at a reasonable price.
I personally wonder about the procedure used to calculate the cost of externalising or privatising this service, compared with the cost of the previous contracts. I would also point out that we miss no opportunity in this House to denounce the externalisation or privatisation of services that is undertaken by national or international companies in our Member States. Our institutions too engage in privatisation and externalisation, but without putting in place the social plans such as we – at least in my own country – impose upon our companies following negotiation with the unions.
I therefore believe that it is necessary to devise a social plan for the interested parties in order to put an end to the veritable impoverishment to which the families concerned have been exposed. My fellow MEPs have talked at length about this.
For my part, I have a very specific question. How has the restricted invitation to tender been organised for the purpose of selecting the firms invited to replace the former teachers no later than February 2005? Is it true that the bidders in response to this invitation to tender of 30 June include the British Council,where one of the posts of responsibility is at present occupied by the former Commissioner responsible for administration who arranged for these sudden redundancies?
In my capacity as Quaestor responsible for language courses in Parliament, I should also like to add that, there too, we are confronted with a similar problem. I hope that we shall resolve it in a much more socially-responsible manner, respecting the elementary rules of employment law as applied in all our Member States.
I shall not waste the small amount of time available to me repeating the arguments expressed by other Members with which I fully agree.
Apart from expressing my disappointment and dissatisfaction with your reply, I shall simply take this opportunity to say to you, Commissioner, that I believe you have had the opportunity to listen to what is being said here this morning in order to reflect and not simply read the documents from the previous Commission or analyses by your officials. Please take account of the fact, Commissioner, that you have only talked to us about the budgetary elements of the issue, and you have completely forgotten the social elements relating to this problem, and consider as well, Commissioner and this is my contribution the cultural elements. This complete externalisation of services is being carried out and justified on the basis of budgetary arguments, and those arguments alone are being taken into account.
In this Parliament there is also a Committee on Employment and Social Affairs and a Committee on Culture and Education which you must listen to. With regard to the Committee on Culture and Education, Commissioner, there is a real risk that multilingualism, and quality multilingualism, may be affected by this decision. It is not possible to continue taking decisions of this calibre solely on the basis of monetary considerations. Multilingualism is a jewel which must be maintained, and it is not the case nor has it been proven that all needs can be covered by means of external sources; and it is not the case, Commissioner, that quality is equivalent, because all the analyses have been carried out on the basis of differing elements, comparing situations and languages which are not equal.
Commissioner, we shall be watching very carefully to ensure that, in the future, this Commission does not continue in the same way as the previous Commission, thinking solely in budgetary terms and always dealing with budgetary issues rather than quality, jobs and the weakest categories of workers in this Union.
So listen to the social arguments and the cultural arguments, Commissioner, and take another look at those documents which have been written for you by your high-level officials.
Mr President, in an effort to respond to the substantiated accusations and to the questions of parliamentarians and workers, the Commission has put forward as a first argument that it did not breach any agreement on the dismissal of 43 teachers, because the agreement did not contain a clause stating that it would employ the teachers for life. This response by the Commission truly illustrates that there are no arguments and exposes it irreparably vis-à-vis the employees. In other words, it has announced, before plenary in the European Parliament, that the jobs of all the employees in the European Union services are insecure.
The dismissal of 43 language teachers after 15 to 30 years' service constitutes an unacceptable action by the Commission. It is an example of the social insensitivity which characterises its more general anti-grass roots policy.
Dismissal from work, for whatever reason, always has an effect on people and their lifestyle, and usually affects their families' lifestyles too. For this reason we must not remain indifferent, irrespective of the reasons that led to this decision.
In the case of the dismissal of the language teachers by the Commission, I have received widely differing information, so I have found it difficult to decide who, in fact, is in the right. In spite of this I think that the status of the dismissed teachers has to be regulated, especially since they had contracts for permanent employment and also in view of their past work and the fact that some of them had worked for the Commission for more than 20 years. In the European Union we strive for the equal treatment of all institutions, and so the Commission and the European Parliament must be examples of such treatment. In addition, the new Constitution, which the majority of us support, states in Article 90: ‘Every employee shall have the right to protection from unfair dismissal in accordance with the legislation of the Union and national laws.’
In any event, I propose that the case of the 43 teachers be re-examined and that, in view of their past work, an appropriate solution be found for them. Enlargement has brought about an increase in the number of Member States, so I cannot believe that there is suddenly no need for these teachers. I also recognise that the Commission has to act in a thrifty and economical manner, but this should not be at the expense of breaking the law. In view of the fact that the contracts were drawn up on the basis of the trilateral agreement, it would seem appropriate to find a solution within such a framework.
Mr President, I have some good advice to give to our new Commissioner, Mr Potočnik, and that is not to read out everything that your officials write down for you. That way, you will fare much better.
The second thing I have to say is that what the Commission has done here is inexcusable. Commissioner Potočnik, we have been in politics long enough to know what it means when, four days before the European elections, you present your partner in the trialogue with a . The intention, to put it bluntly, was to take us for a ride.
Commissioner, we will be examining what savings you have actually made with your ‘sound management’. Let me call my principal witness, Vice-President Loyola de Palacio, and quote what she wrote to her fellow Vice-President Neil Kinnock on 29 June 2004:
‘First of all, I have the impression that the figures you provided do not fully reflect the facts’;
‘On this basis, the total savings that the Commission could obtain will be much lower than the EUR 20 million mentioned in the communication.’
Commissioner, we will be examining your measure to see how much cheaper it really is. For you to say that Parliament wanted us to take these steps is somewhat impertinent. If we look at the trialogue, signed – and not fortuitously – by the then chairman of the Committee on Budgets, item 7 of which clearly states that there is no intention to cancel the present language teachers’ contracts, I think it is a bit rich of you to now want to avoid taking the blame!
I would ask you to sort this matter out, or else we will have an interinstitutional problem on our hands.
– Mr President, a series of appalling problems, of a professional, human and legal nature, were announced to this House this morning. I endorse what other Members of this House have said and, for the sake of brevity, shall move on to mention other potentially unwelcome political consequences of the situation.
Multilingualism will suffer if we dispense with the work performed by skilled and experienced professionals in their difficult and complex job and outsource that work to people with dubious profile, experience and competence. After all, nobody can guarantee that the work will be done to the necessary standard expected and when it comes to the recruitment procedure and to guarantees of competence, there does not appear to be any accurate information available.
This matter should concern all of us and not only with regard to the teachers, but also to what might be happening here in Parliament. It might be useful for us to pay a little attention to what is happening with the interpreters, in particular the freelancers, who are highly qualified, have been providing professional services for many years, and the turnover of whom is lower and lower.
This is no way to solve financial problems that may arise in any of these situations. The construction of Europe, as we wish to see it, will be no more than a fantasy compared to the one that the Commission is offering us now, given the way in which it does not deem the trialogue as binding for the parties to it. Quite apart from the multilingualism issue, this is also a very serious problem.
– Mr President, one minute is not enough for me to tell Mr Potočnik about the concerns that his report to Parliament raises. We are not in court here, Mr Potočnik; we are in the European Parliament. I will make just two comments about the culture that your report expresses. First, if your arguments prevailed in every country in Europe, we would have neither the Lisbon Charter nor even probably the Human Rights Charter. We would have a return to an industrial relations system based on rules that are unacceptable to all the political groups in Parliament, as I have heard.
The second remark I would like to make to you is this: you should realise that a decision like the one you insist on making sends a terrible message to Parliament, namely that a rule is coming into force in Europe, in Parliament and in the European institutions that was typical of peoples’ democracies during the Soviet era throughout the twentieth century, that is to say: ‘give little and expect little’. The signs are there already in the structures and relations concerning translations, and these are the results.
Mr President, ladies and gentlemen, at today’s sitting, not a pleasant sitting, I should first of all like to salute all employees in Member States of the Union who have been affected by injustice at work because they belong to minorities, whether ethnic or other. We know of examples where employees have been unjustly thrown out of work. But they have not been lucky enough to have their cases taken up by a plenary session of the European Parliament.
We should be grateful that the European Commission language teachers have brought their case to us. It gives us the chance to consider how to prevent wrongs within the European institutions. We are not just talking about some company or other which fires some employees in order to increase its profits. We are talking about the guardian of the treaties, charged with monitoring the proper application of the . The problem with the language teachers is just one sad example of administrative mistakes in the European Commission. Let us not forget that other problems persist. Remember the case of Mrs Andersen and Mr van Buitenen, the Eurostat, OLAF and Blue Dragon affairs. If we, as Members of the European Parliament, are charged with overseeing the European Commission, then we must act in these matters.
First of all, I call upon the parliamentary Committee on Employment and Social Affairs to give priority attention to this matter at the highest level, to look at all cases similar to this one and to take the necessary steps. We must ensure that employment law is applied and that public servants and employees of the institutions are protected.
Secondly, it would be desirable to invite all public servants, whatever their rank, to contact Members of the European Parliament they have elected and give them clear information about administrative shortcomings within the European institutions.
– Mr President, Commissioner, I think the discrimination apparent in these dismissals deserves special attention in Parliament today, particularly after yesterday’s vote on the Constitutional Treaty, Title II of which includes the Charter detailing the rights of us all, of all European citizens.
Therefore, and also in the context of the information that we should be providing over the coming months, I believe that the 43 language teachers who had worked for us for many years should not have been dismissed in such a discriminatory manner, without any justification. The trialogue was ignored. Not the slightest interest was shown, nor were the simplest steps taken to intervene in those people’s favour. The discrimination happened right here in Parliament.
I fully agree with what my fellow Members have already said, that we should, right now, devote special attention to the meaning of democracy and to the rights of us all, starting with the rights of those teachers.
Mr President, honourable Members, I have been listening carefully to what you have been saying and I shall comment briefly on the four things you mentioned.
First of all, there are a few reasons why we cannot rehire the teachers, the first of which is financial: such hiring would be incompatible with the Financial Regulation in two aspects, the first of which is procurement and the second is the principle of sound financial management.
The second reason is legal. If the teachers were rehired, language courses would continue to be delivered by internal teachers and teachers employed at the language schools. This coexistence has always constituted a legal risk. The difference in salary and other conditions was significant. In this respect, there is a risk that such a difference of treatment between employees who essentially carried out the same duties would be considered by the Belgian courts as an illegal contractual construction.
The third reason concerns assessing whether rehiring the teachers would mean having to negotiate new conditions. Experience shows that internal teachers were not particularly flexible vis-à-vis the Commission, despite the advantageous conditions it offered.
Secondly, there was the question about procurement restrictions. This was not a restrictive procedure. The Financial Regulation obliges the Commission to issue an open call for tenders where the four-year amount is in excess of around EUR 155 000. In fact, the call for candidates was opened and published in the Official Journal. The selection procedure was conducted on the basis of financial and technical criteria. The successful candidates were then allowed to compete and, finally, contractors for different lots were then chosen on the basis of cost and quantity.
I will very briefly address the issue of total savings. They were calculated in terms of the difference between what it would cost to maintain the teachers' contracts and the cost of severance payments. The savings were calculated on the basis of the costs for 2003. The total savings also took into account the total cost of the language-training programme, each teacher being replaced at retirement age by a contractor employee, and the total cost of the same language-training programme executed exclusively by contractors as from September 2004. Finally, account was taken of the sum of annual savings over the 2004-2031 period, when the fewest teachers would, theoretically, retire. At the beginning there would be many such teachers, but the number would decrease towards the end of that period. The final calculation under this scheme showed that the savings would come to EUR 23.8 million.
A remark was made about the exaggerated figure. On the contrary, the EUR 23.8 million – cited in the documents prepared for the Commission decision – to which I referred corresponds to the cost of continuing teachers' contracts, and that was reduced to EUR 20 million. The decision was taken on that basis.
The real amount also depends on individual decisions by teachers to take early retirement or to leave on personal grounds of invalidity and sickness, and, lastly, on the salary and contract cost evaluation. In this context we wanted to err on the side of caution.
The final point raised concerns the British Council and its work. According to information provided by the contractors, I can assure you that no previous or present Commissioner is a member of the management board of any of the previous or current contractors. In 2004 the British Council tendered for English courses, but the contracts were awarded to CLL and Lerian Communications.
The debate is closed.
Mr President, I have a point of order under Rule 9 and Annex 1 of our Rules of Procedure on a code of conduct for Members.
One of our so-called colleagues in this House, Jean-Marie Le Pen, is reported in an interview in the neo-fascist paper as having stated that the Nazi occupation of France was not particularly inhumane. He has clearly forgotten the deaths of 73,000 French Jews, the concentration camp in nearby Natzweiler-Struthof and the massacre of Jews, Roma and resistance fighters in France during that period, of whom he, at one time, claimed to be one.
The code of conduct does not allow us to comment on such outrageous statements, but I would like you, Mr President, to disavow those statements on behalf of this House.
Of course I disagree with these practices. There can be no doubt. In all events, it is a good idea for all of these incidents to be examined and for us to see exactly what happened and if decisions need to be taken from the point of view of the operation of Parliament. This will happen, have no doubt.
Mr President, with your permission and having discussed this with Mrs Hassi, who tabled this amendment, and indeed my colleague Mrs Corbey of the PSE Group, I would like colleagues to consider a very brief oral amendment. After 'believes that', I would like to insert 'for industrialised countries' and then continue with 'medium term reductions of the order' and so on. I would appreciate colleagues' support for that brief oral amendment, which focuses the amendment on industrialised countries and not the entire world.
– Mr President, I wish to announce that we are withdrawing our signature from this proposal because the European Parliament has once again been used to attack the Italian Government. We therefore withdraw our signature and, even though we agree with the text, we shall be voting against it.
(1)
Mr President, on behalf of the Committee on Budgets, I am pleased to inform you and Members of Parliament that as far as financial matters are concerned, we are ahead of the resolution on which we are now voting. What needs to be done to mobilise EUR 100 million of emergency aid to Asia has already been done in cooperation with Council. Therefore, I am asking for a technical adjustment – an optimistic and positive one – to paragraph 16, to reflect the progress made.
Thank you very much. This will be done.
Mr President, we wish to present an oral amendment, clarifying the amendment presented by the Members of the Confederal Group of the European United Left/Nordic Green Left. We propose adding what I am about to read in English at the end.
'Calls on the EU and the Member States to fully deliver their pledges of at least EUR 1.5 billion announced by Commissioner Barroso in Jakarta and to do so in full in the form of a donation.'
– Mr President, I refer to the resolution on the tsunami disaster that has just been adopted. In item 5, we decided to call on all Members of the European Parliament to donate a day’s pay to the tsunami victims.
I call on the Bureau to set up a current account to collect our voluntary donations, because otherwise everything will happen in a disorganised fashion. I think Parliament should have the courage to make a decision and give an account number, or we will have to act individually.
(2)
(3)
(4)
We have voted in favour of today’s resolution on climate change.
We share the concern it expresses for effects on the environment. That does not, however, mean that we are sure the Kyoto Agreement is the solution to all the problems. Climate change and its causes are complex, and it therefore follows that the measures should also be brought into question and constantly be subject to more critical examination than that of which the resolution is an expression.
. There has been a spate of warnings throughout the world about climate change, for which responsibility undeniably rests with an economic system that does not respect the balance in the relationship between human beings and nature and in the activity that arises from that system. This is especially the case in the most developed countries, of which the United States stands out alone, responsible for 25% of gas emissions causing the greenhouse effect.
Climate change is a consequence and an illustration of the unsustainable nature of the capitalist system of production, with its unchecked plundering of natural resources and its complete subservience to short-term gain, instead of investment in long-term planning that encompasses the preservation of the conditions needed for the human race to survive.
The required response should not be guided by the laws of the system that gave rise to the problem. Setting up an emissions trading scheme enables the countries with the greatest financial power to continue to be the biggest polluters, thereby straitjacketing countries with weaker economies.
More public investment is needed, into researching new and more efficient sources of non-polluting energy and into support for implementing those that already exist.
Global climate change constitutes a major problem we believe there are good reasons for dealing with at international level. The Kyoto Protocol is an important step in this process. We do however take a critical view of quite a few of the wordings in the resolution.
We do not believe that the European Parliament should call upon those countries that have still not ratified the Kyoto Protocol to do so. We are of the view that individual countries should decide their positions on this protocol at national level.
We are also opposed to the Commission’s and the Member States’ having to emphasise the need for climate protection by engaging in dialogue with other countries. We believe that individual Member States should have the right to determine their national positions themselves and to put these forward in international negotiations. The national right of initiative would thus be protected.
. The effects of human activity on the environment, and in this case on the climate, must be researched, understood and, accordingly, minimised when those effects are adverse. The large gap between cost and benefit involved in such study must always be borne in mind, however.
Against this backdrop, the role that the EU has been playing in international efforts to combat climate change is cause for satisfaction and should be duly acknowledged.
It is not enough, however, to have good intentions or to sign protocols if they are not complied with in reality, and particularly if there is no means of penalising non-compliance.
I therefore voted in favour of this resolution, because I feel that it addresses these concerns.
. The constant increase in human activity has given rise to an increase in greenhouse gases. It is believed that this will lead to further average warming of the earth’s surface and of the atmosphere and may adversely affect natural ecosystems and the human race.
In this context, all countries must offer to cooperate as broadly as possible and to participate in an effective and appropriate international response, depending on their shared but different responsibilities, and on their individual economic and social capacities.
Last November in my explanation of vote on the EU’s strategy for the Buenos Aires conference on climate change – COP-10 – I wrote that I felt it was important for ‘the EU delegation to the Buenos Aires Conference (…) to take a leading role in negotiations. It must seek to warn its international partners of the need to protect the climate’. Because I feel that the aims that I put forward were partly satisfied and because climate change and its adverse effects must be a common concern for the human race, I voted in favour.
Mr President, I should like to express, over and above the shock we all felt confronted with the huge suffering caused in the Indian Ocean by the disastrous tidal wave experienced at the end of last year, the unease we felt at seeing the development of a diplomacy of compassion that was naturally not devoid of ulterior motives on the part of the nations concerned.
I am consequently very pleased that, in the resolution adopted by the European Parliament, we were considering arranging for a European Civil Protection Corps to be put in place, with the task of putting together another form of aid, free from the ulterior motives described and, especially, from the competition we have witnessed in the charitable and emergency relief stakes.
In view of this, I should like us to do more to make use of the enhanced cooperation mechanism put in place on 23 October 2001 by creating a genuine European civil protection headquarters capable of training experts and sending them out in the colours of the European Union so that the EU might physically demonstrate its commitment in periods of emergency and reconstruction. I should also like us to take account of this within the framework of the Financial Perspectives adopted, given that the Solidarity Fund notoriously lacks the flexibility not only for mobilising the necessary help in transporting resources but also for channelling the emergency aid that presupposes completely mobile and available funds. I was expressing myself along these lines as early as 1999. I welcome the efforts successfully made by the Commission and the Council, and I hope that Europe will very quickly have available to it helmets painted with the blue of the European flag and signalling emergency aid.
. I broadly support this Resolution. However, a moratorium on debt repayments is merely a breathing space which should be used to set up an international fair and independent arbitration process that would assess what debt should be written off for the affected countries. This process should give priority to the meeting of human needs and the fulfilment of basic human rights.
The current situation where creditors alone decide on how to deal with unpayable debt is clearly inappropriate and to date this has failed to resolve the decades long debt crisis.
The debt of countries affected by the tsunami clearly needs an urgent response. However many other poor countries are faced with a crisis of human need that is continuous and dwarfs the scale even of the tsunami. While dealing swiftly with the debt of countries affected by the tsunami, the international community must not lessen the priority to focus on the need to cancel the unpayable debt of poor countries to enable them to progress towards meeting the Millennium Development Goals.
. We welcome the adoption of this resolution, to which we contributed with our own resolution and with proposed amendments, although unfortunately not all of these were adopted.
Among the proposals that we tabled, we should like to highlight our call for the necessary initiatives to be taken quickly to cancel the bilateral and multilateral debt of developing countries, beginning with the countries affected by the tsunami and with the poorest and most vulnerable countries, to give back to them all the resources that they need in order to develop.
We also called on developed countries to fall quickly into line with the aims of funding development stipulated in the Monterrey Convention and to reach a level of development aid of at least 0.7% of GDP.
We must halt the hypocrisy and cynicism of those who channel astronomical amounts of money into war in Iraq but who have difficulty in raising the necessary financial resources to support the victims of these tragedies and to build a fairer world.
. I will be supporting this resolution, as the chief election observer for the European Union Election Observation Mission to Indonesia. I visited Aceh and the city of Banda Aceh six months ago. I have still been unable to establish the fate of my interpreter and driver from Banda Aceh. I therefore have an appreciation of the scale of the disaster in Indonesia and the Andaman Islands.
What worries me is that the Commission is committing a fraud on the people of Europe and the people of Indonesia and Asia. The so-called 'aid' in reality is the poor helping the poor, as rather than providing new money we are merely shifting money already allocated to the region from people in desperate need to the poor victims of this tragic demonstration of the narrow line mankind walks on earth.
We do not need a tsunami warning centre in Asia. The information is already available at centres like the UK's Atomic Weapons Research Establishment, where all earthquake data is available in real time. All that has to happen is for this information, when necessary, to be immediately communicated to the governments concerned.
We support the global community’s rapid intervention to deal with the appalling humanitarian disaster in Asia. Necessary resources must be prioritised, at both national and international levels, to help people in need and to support the reconstruction work.
The EU must not take resources away from other aid efforts in order to fund the post-Tsunami aid. The resources must be found within the existing framework for the EU’s total budget. We believe that the EU Member States should guarantee their share of the one billion euro loan that the European Investment Bank is to offer to the countries affected.
With its long experience and global reach, the UN is the organisation best placed to coordinate the humanitarian aid. The EU should not therefore compete with the UN by creating new institutional arrangements.
I have voted in favour of this resolution.
Faced with this disaster, we are thinking firstly of the pain and suffering of the victims’ families.
The European Union has again missed an opportunity to demonstrate its capacity to react. It would have been nice to see - alongside Commissioner Michel – Presidents Barroso and Borell and the High Representative, Mr Solana, making Europe’s voice heard more clearly.
The mobilisation of the European peoples has been exemplary. Now, our responsibility is firstly to respond to the emergency (with drinking water, food etc) and to prevent epidemics.
Above all, the European Union will, however, when the cameras are no longer there, have to respond in the following ways, and on a long-term basis, to the requests of the populations affected.
- Engage in reconstruction work, while respecting natural forces. As we have seen, it is not worth our while building along the coast.
- Develop and coordinate efficient systems of prevention and alert.
- Combat paedophilia. The European Union has a moral obligation to help these countries protect their children and, in particular, the orphans of the disaster from the paedophile networks unfortunately kept going by a category of tourists, whom we condemn, from the rich countries.
. I welcome this resolution which recalls the scale of the tragedy faced by the peoples of the Indian Ocean and our European solidarity with them.
The resolution is nevertheless right to note that much of the money pledged by EU governments to help rebuild the shattered infrastructure and lives in the Countries hit by the Tsunami is not new money but has largely been taken from other development projects. We must not ask the people of Africa and other poor countries to bear the cost of our justified humanitarian response to the Tsunami victims. The money we give should be in addition to our normal development budget.
The international community should also pay particular attention to the plight of children, some of whom face the real danger of being victims twice if they are not given protection from those ever willing to exploit their vulnerability
, . – The tragic events due to natural causes that have succeeded one another without a break in recent years demonstrate the need for a more considered policy and an analysis that avoids petty party differences.
As we have been saying for several Parliamentary terms, it is essential that we should immediately set up a European civil protection structure with the capacity to take swift action to deal with any eventuality that may affect our countries or other parts of the world. We have globalised the market; now we have to globalise prevention and civil protection.
We are therefore delighted that the G7 has decided on a moratorium on debt repayments for the disaster-hit countries; we accept the decision to entrust coordination of the aid and the reconstruction of the affected areas to the United Nations, despite its poor record in the past; and we call on the European Union to equip itself with a civil protection structure that will 1. coordinate the national civil protection efforts, 2. harmonise the national regulations, and 3. establish a permanent European structure.
We ask that the funds allocated by the Union for reconstruction should not be taken from the budget headings for the development of the poorest countries and that a Commission representative should report back to Parliament regularly on how the funds allocated by the Union have been used.
.– We stand with respect before the pain for the thousands of dead, missing and homeless. The unprecedented solidarity confirms that the brotherhood of nations can raise a tsunami of humanitarianism, sweeping away the hypocrisy of governments and organisations.
The fury of the earthquake highlighted the insensitivity of the capitalism sweeping the area. The disaster mainly hit the grass-roots classes. The predatory interventions in the environment by large companies looking for excessive profits are largely to blame for turning natural disasters into humanitarian disasters.
Capitalism is preparing to re-build the interests of the multinationals on top of the graves, to turn the human tragedy into contracts and stock exchange indicators, to turn any 'humanitarian aid' into interventions by the imperialist centres. A newspaper in the United States terrifyingly wrote that the rich nations are providing the aid and they will dictate the terms. This means funding for projects with a depressing economic philosophy so that the multinationals can reap the benefits of 'reconstruction', ignoring the needs of the people.
The money raised as a result of grass-roots solidarity must not be embezzled. The peoples who ran to help must not allow it. The creation of a trustworthy observatory to implement and strictly control reconstruction programmes for the benefit of the peoples, the writing-off of the debts of these countries and the provision without cutbacks of the aid programmed for other third countries are just some of the measures for relieving the victims.
. I voted in favour of the resolution before us because it addresses my concerns in this area.
Tragedies sometimes have one positive aspect: they show that human nature – and the nature of the institutions – is also capable of good deeds. As well as the unspeakable horror that was visited on South-East Asia, and past, present and future suffering, what also hit home were the images of world solidarity on an unprecedented scale. The globalisation of everything, even suffering, responds to tragic events with decency.
Consequently, the readiness to help shown by everyone, and in our particular case by the EU as a whole and by each of the 25 Member States, is worthy of praise, but only if the promises of help correspond to effective help. This time, also very much due to the efforts of its citizens, Europe lived up to what its stature should be. Let us hope, therefore, that this will set a precedent.
Lastly, this should also be an opportunity for the problems of the least-developed countries to be addressed from a fresh perspective, with a fresh approach and with fresh determination. Let us ensure that tragedy does not produce more commotion than action.
. The scale of the tragedy in Asia, with the material and human damage inflicted on the affected populations, has been terribly heart-rending.
Whilst we are sad, however, we must also focus on the crucial need to help the people affected, not only in terms of immediate help for the countries concerned, but also in terms of ensuring that long-term mechanisms of cooperation and assistance can be set up, so that disasters of this nature can be prevented from happening again.
Against this backdrop, I feel that it is essential to set up an EU civil rapid reaction corps, in order to enhance the effectiveness of European help in humanitarian crisis situations.
Throughout this nightmare, we must pay particularly careful attention to the children who have been orphaned, not only because they are the ones who suffer the most but also because they are vulnerable to rape and to physical and sexual abuse. I therefore urge the EU to make use of all the resources at its disposal to enable prompt and rapid action to protect young victims.
All that remains is for me to express my sincerest appreciation of all citizens and governments who have, so generously and spontaneously, contributed towards financing humanitarian actions to help the devastated peoples.
. However paradoxical it may seem, it is at moments of suffering overseas that EU Member States manage to speak with one voice on the international scene – the voice of solidarity.
I voted in favour of this resolution because I feel that the EU and its Member States could not turn a blind eye to the human and material loss caused by the appalling and unprecedented tragedy of the terrible seaquake that hit Asia and the Indian Ocean.
As a member of the Committee on Budgets, I welcome the interinstitutional agreement that has been reached permitting recourse to emergency funds and to flexibility instruments and enabling significant funds to be released, despite their not being initially budgeted.
Accordingly, as well as expressing their compassion and their grief, the EU and its Member States will in the short term have more than EUR 1 billion at their disposal.
From a logistical point of view, this tragedy reinforces the urgency of the EU’s civil reaction corps for humanitarian operations.
In addition to emergency first aid, the EU will also play an active role in the interim phase of rehabilitation and the long-term phase of reconstruction.
Lastly, as well as the public help, I must express my satisfaction and my pride ...
. Following up previous Parliament resolutions, the intention of this resolution is to ‘strengthen the partnership’ between the USA and the EU, renewing and stepping up the determination of these two capitalist blocs to share influence and domination.
In a clear sign that this is something that unites them rather than divides them, the EU is playing the supporting role to the American big brother that has historically been attributed to it.
The hypocrisy and the cynicism on both sides of the Atlantic – which has also been demonstrated in the recent case of support for the countries affected by the tsunami in Asia, especially when one compares that support with the money spent on the war – manifests itself in the power to decide who can and cannot have arms, what type of arms they can and cannot have, and who are the democratic organisations and countries. It is also seen in the definition of the political domination structure of bodies such as the Security Council, a body that seeks to consolidate positions so as to ensure the legal status quo in world domination, bypassing differences of opinion as regards the attack on and invasion of Iraq, the violation of international law, the International Criminal Court and the fact that the Kyoto Protocol has not been signed, and suggesting that an ‘action community’ be created ...
We support quite a few of the resolution’s proposals concerning, for example, increased economic cooperation between the EU and the United States, ratification of the Kyoto Protocol and support for the International Criminal Court. We have nonetheless chosen to abstain in the vote on the resolution as a whole because it is, in general, aimed at strengthening the EU as a global actor in relation to the United States and the rest of the world.
The recent EU/US agreement over Airbus / Boeing should do much to improve the climate of trade talks between the two. Mr Mandelson deserves our warm congratulations for brokering this settlement.
However, other serious transatlantic problems remain, such as the failure of the US to sign-up for the International Criminal Court and the Kyoto protocol. Progress in these issues could lead to effective joint action by the two sides of the Atlantic.
As the resolution rightly points out, a transatlantic 'Community of action' could help resolve the Middle East crisis in Palestine, Iran and Iraq. It could help in the fight against international terrorism and could contribute to achieving the Millennium development goals of reducing poverty, disease and environmental degradation.
. I voted in favour of this resolution because I feel that, following the US elections, the President of the United States will be visiting Europe at a time when, objectively speaking, we have a chance to improve relations between the two sides.
Whilst the situation in Iraq remains tense and dangerous, it has improved. Dozens of parties have registered to take part in the elections, abductions are increasingly a criminal matter and attacks are becoming more sporadic. The focus now is on building the future.
In Ukraine, we had the same concerns, we spoke up for the same values and principles and we achieved the same result.
In the Middle East, following the elections to the Palestinian Authority, we have the chance to be on the same side.
As regards Iran, the United States is waiting to see how effective the agreement reached by the EU has been, given that there remain some potential difficulties in this regard.
Lastly, both sides of the Atlantic reacted in exactly the same way and with the same degree of commitment to the recent disaster in Asia.
Accordingly, it is crucial that we make the most of President Bush’s next visit to restore transatlantic relations in full and without any grudges.
We are, in all senses, on two sides of the same ocean. We have our differences, but we are united by the same core values.
. The free world in which we live would be no more than a mirage had we not forged the close and productive relations between Europe and the United States that have freed our continent from the yoke of Nazi and Communist totalitarianism.
More than a mere historical curiosity, this relationship is crucial and indispensable, given the challenges and opportunities facing us. I therefore vehemently oppose those who try to turn allies into opponents or rivals. I believe that the same history that today records our joint victory would take a dim view of allies who, having defeated the most visible enemy, turn their backs when the threat becomes dispersed and almost invisible.
The fact that we do not always agree should be a catalyst for promoting dialogue and not an excuse to foment sterile and counter-productive tensions, which are of use only to those who have always wanted to see us divided.
I am delighted that the same Parliament which, only a short time ago, let itself be taken in by anti-US rhetoric, is now sending a responsible message by declaring its will to work together to resolve problems around the world and to receive President Bush the next time he visits the Community institutions.
Working together, we can achieve more.
I totally support this Joint Motion. Cancellation of 80% of Iraqi debt is certainly something to be welcomed. Having visited Iran with a delegation from this Parliament I am keenly aware on the dire needs of the population there. However the willingness of the Paris Club to act in this case begs the question whether debt relief decisions are being made on the basis of need or that of US political imperatives?
It is absolutely unacceptable in this day and age that the world continues to increase military expenditure and reduce expenditure on aid. This leaves us as far away as ever from the UN target of spending 0.7% of GNP on Overseas Development Aid, and not even in sight of achieving the UN Millennium Development Goals.
Lets put an end once and for all to our disgraceful record of broken promises and half-measures. Lets recognise that a debt moratorium for indebted countries will not do half enough to allow them rebuild their battered communities. Lets go for real debt relief, that is cancellation of their debts. That's the only way we can offer them real pain relief instead of simply deferring and dragging out their suffering!
. External debt is a means of exploiting developing countries and of placing them at the mercy of the countries and the international financial institutions that are their creditors and of the economic interests that represent it.
This is wrong, it is immoral and it constitutes a major hindrance to development. It also diverts enormous amounts of money from the basic needs of the people of these countries, which more often than not earmark more money for debt repayment than for the total amount that they spent on health and education, thus preventing them from tackling diseases such as AIDS and tuberculosis or problems such as illiteracy, and many others.
Maintaining the debt is unacceptable. It is worth pointing out that the countries in debt have already paid seven times what they owed in 1982 and have, worse still, seen their debt rise fourfold. Furthermore, most of them have a history of colonial exploitation, which makes them creditors rather than debtors of the industrialised countries.
This ongoing situation is all the more incomprehensible following the writing off of 80% of Iraq’s debt, due to the imposition of the USA military occupying power and given estimates as to the active exploitation of Iraq’s wealth and the lucrative ‘business’ of reconstruction.
It is therefore essential that the debt of developing countries is cancelled, so that they can build a fairer world.
We are well disposed towards different forms of international aid to developing countries. We do not however believe that the European Parliament has the competence to produce recommendations concerning debt relief for developing countries. This issue should be dealt with at national level and within the framework of already existing international structures, for example the Paris Club. We also note that money immediately loaned by the EU must be written off and that it must thus be entered in the accounts as an item of budgetary expenditure. For the above-mentioned reasons, we have chosen to vote against the motion for a resolution.
. Debt relief for developing countries is a welcome measure that demonstrates – or ought to demonstrate – a genuine desire on the part of the international bodies and of the wealthiest countries to make an active contribution to those countries’ economic growth and development, and to fairer distribution of the costs of that process.
Furthermore, unlike those who advocate the unrestricted opening of borders to all immigration, I believe that the best, most efficient and fairest policy is to endeavour to foster development in the countries most in need, instead of promoting the draining of their most capable human resources.
In this context, it is important to acknowledge that, in the past, this debt was often the result of objectionable policies, and that in the future the development of these countries depends to a large extent on their own decisions, their own policies and their own level of commitment.
Accordingly, I advocate processes such as the one before us aimed at debt relief for developing countries. The proviso of such a process must be that the funds thus released must be spent on sustainable development policies and not on policies that cannot and must not be endorsed.
. The policy of Community cooperation must favour economic and social growth in developing countries, and the gradual integration of those countries into the world’s economy. One must bear in mind that the countries in need of help must be subject to close scrutiny, in terms both of enhancing the processes towards democratic consolidation, and of progress in respecting human rights.
The economic growth of developing countries must be people-focused. This is the only way in which we can make sure that their economies will grow and that their external debt requirements can be reduced, and in which we can make sure that they are meeting their obligations.
We welcome the New Partnership for Africa’s Development and the measures announced at the G8 Summit, which, quite apart from constituting considerable efforts towards economic progress in developing countries, are intended to promote and consolidate democracy, good economic management, peace and security in those countries.
Within these constraints, I feel that the process of public debt relief must be speeded up and stepped up, thereby enabling developing countries to allocate resources to basic services and, in so doing, to achieve the millennium development goals.
I voted against the resolution on the grounds that it does not even achieve the objectives stated by the Presidency.
Our amendments seeking written-off debts were voted down.
.– The foreign debt of the poor, developing countries comes from loans imposed with particularly unfavourable, predatory terms by international imperialist organisations, especially the World Bank and the IMF. They were granted for the purpose not of strengthening the economies of these countries and combating grass-roots problems, but for the purpose of control of the markets and wealth-producing resources and fierce exploitation of the peoples, with the result that these loans exacerbate the position of these countries, increase their dependence on the international imperialist centres and strengthen the position of the large monopoly groups, the multinationals, especially the American multinationals, so that they can control the markets.
Without deluding ourselves that the character and objectives of the international organisations may change, we are calling for the wiping out of the foreign debt of these countries, the demand for and imposition of international economic conditions based on mutual assistance and equality between countries and support for grass-roots interests against the interests of the multinationals. That is why the fight by the peoples of these countries cannot be confined to writing off the debt. It is an anti-imperialist fight. They are fighting for international relations to change radically. They are fighting to defeat the imperialist system. They are fighting so that the peoples themselves can determine their future and exploit the resources for common progress and advance.
. Two aspects of the recent electoral process in Ukraine stand out. The first is the capacity of the majority of the Ukrainian people to fight for democracy, for freedom and for a social model that is essentially identical to that of the EU. In the context of that struggle, the name of Viktor Yushchenko comes to the fore, but only as a first among equals. He has been the head of a body that is solid, determined and united behind a single idea.
Secondly, it is abundantly clear that action by the Community institutions and the European leaders, at both Community and national level, had an important role to play in the outcome of that process, which could otherwise have led to an extremely serious situation.
These two aspects justifiably led to expectations among the Ukrainian people as regards their future accession to the EU. It is now therefore up to Ukraine to follow a path that corresponds to the clear will of the people. Similarly, it is up to the EU to react positively to the expectations that have been generated.
It is this approach, an integral part of the resolution before us, which led me to vote in favour.
. In the context of the election observation mission in which I took part on 26, 27 and 28 December 2004, I was able to monitor the circumstances in which the re-run of the second round of presidential elections took place. I was also able to note, I am pleased to say, that the winning candidate wishes to move closer to the EU.
In this respect, I had the opportunity, along with other Members of this House, to write to the President of Parliament to notify him of this wish and to request that the Ukrainian President-elect address this House soon.
I hope that power is handed over swiftly and properly, so that democratic normalisation can take place and that levels of anxiety and tension – which were, admittedly, never worse than tolerable during the electoral process – can be reduced.
I feel that we should not overlook the fact that Ukraine is a country of strategic importance to Russia. I believe that the firmness shown by the EU in defence of democracy and freedom should not be misinterpreted, nor used to antagonise a neighbour of its importance. Ukraine’s political stabilisation must first serve to encourage the Russians to follow the path of convergence with those shared values. At the same time, I feel that, if that is the Ukrainians’ freely expressed desire, then we must pave the way for them to be able to come and join the EU.
– Voting time is over.
The sitting is resumed.
Ladies and gentlemen, yesterday I represented the President at the meeting of Ambassadors from the ASEAN countries, who attended the debate we held in this House on the tsunami.
They asked me to express their gratitude for Parliament’s support for ensuring a rapid response to these tragic events and for the forward-looking, constructive and non-politicised debate they witnessed, in the best tradition of the European Union, with a view to providing humanitarian aid to those parts of the world desolated by tragedies such as the recent tsunami we have tragically seen in South-East Asia.
Mr President, as you were about to say, we now come to the matters of urgency and the human rights issues. Today we have three topics related to Asia, but serious violations of human rights are still going on in Europe.
I am therefore glad that we have with us two campaigners for human rights, Mr Kovalev from Russia and Mrs Estemirova from Chechnya, who are here today to receive the Robert Schuman Medal from the Group of the European People’s Party (Christian Democrats) and European Democrats. I am glad that these campaigners for human rights, who have thus exposed themselves to great dangers, are listening to this important debate today. We can assure them that we will continue to do everything possible to ensure that human rights prevail in Russia and in Chechnya.
We take good note of what you have said and we are grateful for the information, Mr Posselt.
The next item is the debate on six motions for resolutions on Tibet: the case of Tenzin Deleg Rinpoche(1).
– Mr President, 26 January will be the second anniversary of the execution of the monk Lobsang Dhondup. This execution called forth both protests from around the world and a resolution from this House, which Beijing ignored.
In January 2003, we made efforts to prevent the execution of his spiritual leader, Lama Tenzin Deleg Rinpoche, and did likewise in November 2004, when the two-year stay of execution expired. Yesterday, in a conversation here in Strasbourg, the Chinese Embassy assured me of the high probability of the death sentence being commuted to life imprisonment. The Group of the European People’s Party (Christian Democrats) and European Democrats regards that statement as a triumph for the many initiatives taken by this House and others. We have never ceased from speaking out and winning support from parliaments and human rights organisations. Again and again, we have urged the Council and the Commission to press a change of course on those in power in China. Our demands are still on the agenda. A new trial is to examine charges of sabotage and involvement in bomb attacks. This trial must be in accordance with the rule of law and monitored by international observers.
In essence, unfortunately, little has changed as regards human rights in China. Bishop Julius Jia Zhiguo, who belongs to the underground church, was recently arrested. It follows that the arms embargo must be maintained. The possibility of his being pardoned opens up a way ahead, and I hope that we will be able to go down it. What we are aiming for, and will continue to aim for, is the recognition of minority rights and the acknowledgement of the right to religious practice. One essential step in that direction would be the stepping up of dialogue with the representatives of the Dalai Lama.
Mr President, just two months ago we highlighted the plight of the Tibetan monk Tenzin Deleg Rinpoche who was sentenced to death on 3 December 2002 in an unfair trial on politically motivated charges. We return today to his case.
It is a reminder to us all that, even though this is 2005, some people in our world today still cannot practice their religious beliefs without the threat of violence or, in Tenzin Deleg Rinpoche's case, death. Since we last spoke about his case in this House, there have been rumours that his death sentence has been suspended and may be commuted to a life sentence. I am pleased to hear Mr Mann's comments. I suggest that we still urge the Chinese authorities immediately to clarify the situation and urge – as our resolution says – the Chinese Government to commute the death sentence handed down to Tenzin Deleg Rinpoche. We should also ask the Chinese authorities further to clarify where Tenzin Deleg Rinpoche is being held and whether he is in good health. For the time being, no one knows his exact location.
I also believe this House should strongly support the continuation of the EU embargo on arms sales to the People's Republic of China until such time as the human rights situation has improved and China has taken the vital step of signing the United Nations Covenant on Civil and Political Rights. Further to this, we must continue to exert pressure on China to abolish the death penalty and place an immediate moratorium on capital punishment.
We should be stressing to the Chinese authorities that Tenzin Deleg Rinpoche deserves a fair trial and not a sham trial.
To conclude, there are many like Tenzin Deleg Rinpoche out there in our world today who deserve our support and the right to live in a country where religious freedom and human rights are respected. I hope this House can support this resolution.
The Chinese authorities’ increasing interest in establishing good relations with European governments offers us a good opportunity to tackle the situation of Tibet and to state once again, as we have done before, that it is necessary to find a fair and lasting response to Tibetan demands.
In their dealings with the Chinese authorities, European governments must take very good account of the enormous risks involved in any lifting of the European Union's arms embargo and must deal with the issue of political prisoners and the risk of their being sentenced to death, as in the case we are dealing with of Tenzin Deleg Rinpoche. Furthermore, it is urgent that we appoint a European Union special representative for Tibet, in order to demonstrate both the importance of the Tibetan issue within the context of European Union-China negotiations and in order to facilitate the path towards a Chinese-Tibetan dialogue to put an end to the repression suffered by the Tibetan population, religion, language and culture for decades.
Mr President, Tibet has been recognised as part of Chinese territory, against the will of its original people, for a long time. It is an area in the course of colonisation by the Chinese and one where many newcomers fulfil the function of official, policeman or military. Violent means have for many years been used to repress opposition to this humiliating state of affairs. The death penalty, whether to be carried out immediately or delayed, has been used by the Chinese state as a means of quashing the wishes of a large part of the population of Tibet. We in this Parliament, right across the political spectrum, have every reason to be indignant about the death penalty and certainly about its use as a political instrument, and we hope to prevent the execution in two weeks time of a respected and influential Buddhist lama.
Present day China is akin to South Korea of recent years. In that model, economic growth is paramount, over and above man and the environment. If, on the basis of short-sighted European self-interest, we were to reason in the short term, there would be a considerable temptation to withdraw the criticism we have levelled at China. Indeed, China is the country with the largest population and the faster growing economy. For a century, that country stagnated on account of domestic wars, foreign occupations and idealistic, but ill-considered experiments, and has, internationally speaking, been placed off-side. It now looks as if it will be playing a vital role in the future.
Do we resign ourselves to the fact that such an authoritative country applies the death penalty, treats its minorities badly, neglects its environment, pays its workers badly, tolerates unsafe living and working conditions and is not a democracy? Or do we in Europe want to promote over there our views about a democratic constitutional state, diversity of political and religious opinions, freedom of association and democratic majority decisions?
That is why Europe must explicitly dare take sides with threatened minorities and movements, which, in future too, must be able to continue to play their role. In their relations with China, the Commission and Council must not work from the assumption that this is a big country with a fast-growing economy, but that this is a country which refuses to release colonised peoples, puts economic growth above anything else and for the rest also violates human rights. Only then can we expect results.
Mr President, ladies and gentlemen, the citizens of the European Union’s new Member States are well aware of what is meant by human rights violations, as such violations are still fresh in our memories. The situation in Europe today has improved tremendously, although the fact that Mrs Estimirova and Mr Kovalev are present in this Chamber now indicates that much still remains for us to do in Europe in this respect.
It is worth mentioning once again that Tibet has always been an independent state, which, being naturally cut off from the world, has never had any ambition to conduct any kind of foreign policy. This cannot be taken to mean, however, that China is entitled to declare Tibet part of China, as Tibet is most certainly not part of China. In spite of this, the Tibetan authorities and the Dalai Lama are prepared to hold a dialogue and would be satisfied with mere autonomy. Yet this is the bare minimum due to them, which we must call for on their behalf.
This House is to adopt a position on this issue today, and we must call on the Government of the People’s Republic of China to enter into an ongoing dialogue with the Tibetan people and to respect the rights of minorities. We must call, and indeed we are calling, for the death sentence imposed on Tenzin Delek Rinpoche to be lifted, and for him to be released from prison. We are also calling on our institutions to maintain the arms trade embargo against the People’s Republic of China, and not to lift it. The free world has an instrument available to it to prevent tyrants from abusing those subject to such tyrants’ power against their will, and this instrument is appropriate economic sanctions. We must therefore call for our institutions to apply these sanctions, as well as for dialogue to take place between China and the whole of Chinese society, above all the Tibetan people and their representative, the Dalai Lama.
We would like the President of Parliament to forward this resolution to the European Council, the European Commission, the UN Secretary-General and all those who can bring any influence to bear on China to encourage the country to start respecting human rights. We should not only feel pangs of conscience when a disaster such as the tsunami strikes. Instead, we must always be alert to the poverty and misfortune of people the world over.
– Mr President, the Chinese have a proverb to the effect that one should throw away one’s watch before beginning to negotiate. This wise saying must not be misunderstood; it counsels stubborn determination rather than inactivity, and it is when, as sometimes happens, we begin to become resigned to the persistence with which the same human rights issues resurface over and over again, that we must continue to speak out with tenacity and a clear voice; we must be unrelenting in the defence of human rights, whether this be in the face of the Chinese Government or of other regimes that trample these rights underfoot. We must not, though, misinterpret this saying to mean that we should do nothing. We must be impatient when we protest against the large-scale violations of human rights that occur in a country like China, which is such an important partner.
Our specific concern today is with the fate of a senior Tibetan monk and of a bishop of the Chinese underground church, the brutal persecution of both of whom violates the universally accepted principle of freedom of religion. Let me make it plain to our Chinese partners that it is unworthy of an ancient and highly-developed culture like their own to suppress another – that of Tibet, which is equally ancient and venerable. It ill becomes such an advanced culture to oppress and persecute faith communities such as the Buddhist community and the Catholic Church. China has no need of such a thing, and by doing this it does massive damage to itself.
We Europeans must back up our words with deeds and try to exert pressure to enforce the observance of human rights, even when the state violating them is a large one and an important trading partner, such as Russia in its dealings with Chechnya, and China where Tibet and freedom of religion are concerned. In these matters, we must apply the same standards, rather than condemning the small states while grovelling to the big ones. Only if we do will Europe’s human rights policy remain credible in the future.
– Mr President, speaking on behalf of my group, I would like again to make it clear that, at the beginning of this twenty-first century, our Constitution is an unequivocal expression of the importance to us of the rule of law and of the rights of citizens.
These two things – as well as human rights – are important to us, and not to us alone. They matter to everyone throughout the world, and so our group emphatically reiterates its demand for the rule of law, and our demand that the Chinese Government promptly commute the death sentence passed on Tenzin Deleg Rinpoche, and not only the sentence passed on him, but also the sentences passed on all those others in China upon whom the death penalty has been imposed. On behalf of my group, I also demand that capital punishment be done away with, including in China, for it is unworthy of a civilised people.
– Mr President, despite the sign of hope we have been given today in the case of Tenzin Deleg Rinpoche, we must continue to demand that the case against him be reopened and conducted according to the principles of the rule of law. If we do not, we will forever more be stalling, and we will always have cases of this kind on our hands. Not just in this case but in many others, a fair trial is what is needed.
Now that we have passed our resolution on the Constitution, we in this House must continue to defend human rights and endangered minorities throughout the world, supporting their efforts and protecting them against arbitrary repression. We have to demand of our own governments that they do not allow themselves to be dazzled by the prospect of good business contacts, so that human rights fade out of the picture. We have to make use of developing relations with China to help human rights to prevail there too and to return autonomy to the people of Tibet at last.
Mr President, in the framework of its political dialogue with China, and more recently on the occasion of the 7th bilateral EU-China summit held in The Hague on 8 December 2004, the EU has constantly addressed the issue of the safeguard of the rights of minorities, especially as regards Tibet. It has, in particular, urged the Chinese authorities to preserve the cultural, religious and linguistic identity of the Tibetan people.
These issues have also been systematically dealt with in the context of the EU-China bilateral dialogue on human rights. During this dialogue, the EU has regularly brought to the attention of the Chinese authorities, at every session, and most recently in Beijing on 24 September 2004, the situation of individuals who have been sentenced for having expressed their opinion or their beliefs. The case of Tenzin Deleg Rinpoche is one such case.
At the beginning of 2004, the EU made an official démarche in Beijing to request information on his whereabouts and state of health, expressed the hope that the death sentence would not be upheld and asked for judicial review of the case. More recently, on 15 November, the EU Troika made a new ad hoc démarche in Beijing, during which the case of Tenzin Deleg Rinpoche was again highlighted.
The EU is fully committed to urging China not to carry out the sentence and is prepared to contribute, in this respect, to finding an acceptable solution to the case under examination. It takes the view that the application of the death penalty to Tenzin Deleg Rinpoche would send out a very negative signal and would have an adverse impact on relations with China. We have just learned that the Luxembourg presidency - and the Commission immediately contacted it - is currently preparing a démarche that would also associate the Commission. The démarche will be sent to China asking it not to administer the death penalty and to re-examine the case.
On a more general level, the EU has called for years, and will continue to call, as part of its overall policies vis-à-vis Tibet, for the establishment of a direct dialogue between the Dalai Lama and the Chinese authorities as the only realistic way of finding a lasting solution to the question of Tibet. In this context, we consider the recent third visit to China of the Dalai Lama’s special envoys to be an encouraging sign of progress.
In the dialogue with China, the EU has regularly expressed concern over the extensive use of the death penalty. While reaffirming our longstanding position in favour of abolition, we have continued to press hard for at least the introduction of a moratorium. We have also stressed the need to comply, in the fight against terrorism, with the basic principles governing international relations and safeguarding human rights.
The debate is closed.
The vote will take place this afternoon, following the debates.
. – The next item is the debate on seven motions for a resolution on torture in Iran(2).
– Mr President, ladies and gentlemen, politics in general and bilateral relations in particular often make compromise necessary. This is particularly the case if one wants to make progress with partners with whom one has little in common. I therefore accept the fact that, in some way, and even though the parties do not admit it, a deal has been done, one that involves, on the one hand, Iran’s compliance with the IAEA’s (International Atomic Energy Agency) demands on nuclear matters and, on the other, the resumption of negotiations on the partnership and cooperation agreement with the EU, as happened in January.
There is, however, one area in which no deals can be done, and that is in the field of human rights. Iran may well behave itself where nuclear energy is concerned, but this House, at any rate, will not reward it by turning a blind eye to what goes on there in the area of human rights, and I would also like to remind the Commission and the Council that any agreement has to be approved by this House.
If the human rights situation continues to develop as it has done so far, I have grave doubts as to whether it will be. Even the UN General Assembly, when it met on 20 December last year, denounced the deteriorating situation in Iran as regards the freedoms of speech, opinion and the media, as well as the arbitrary arrests without charges or court proceedings. It is journalists and those who write for the Internet who are on the receiving end of this sort of treatment, and I have learned from the Observatory for the Protection of Human Rights Defenders that the Nobel Peace Prize holder Shirin Ebadi was yesterday summoned to the public prosecutor’s office in Teheran. The reason for this is not yet known, but my hunch is that this is another case of good old-fashioned intimidation.
Quite apart from that, it is unacceptable that death sentences should still be being carried out, particularly on juveniles and the mentally handicapped, and there is still no confirmation that execution by stoning is now a thing of the past and will not be revived.
Let us then send out a clear message that we will not allow Iran to continue with such a policy.
– Mr President, not only internally is the EU in a process of constant development, but its cooperation and contacts in matters of foreign policy are also becoming ever more extensive. That is not only important in terms of defending our economic interests, but also and primarily in terms of building up networks whereby human rights, peacekeeping, respect for nature, and much else, can be demanded and put into practice.
This is an area in which many delegations from this House are active, and these contacts have enabled us to achieve a great deal. Parliament’s desire to establish and build up inter-parliamentary delegations with Iran in order to enter into dialogue with that country is something to be welcomed. During its preparatory stages, many sensitive issues will have to be addressed and stipulations made. As we have just heard, the Iranian Government has, in recent years, acceded to a number of UN Conventions, including that on the rights of the child, and signed up to the Declaration of Human Rights. Changes have also been made to its penal code, and execution by stoning prohibited, although this ban has been inadequately implemented.
I regret to say that this list does not include the Declaration on the Rights of Women. In this resolution, we highlight the very large gaps in many areas and the inadequate respect for human rights, with particular reference to the imprisonment of women and to arbitrary arrests. The treatment of journalists also leaves much to be desired, and the situation must be improved as a matter of urgency. What is going on in Iran must be carefully investigated and examined, and so there are two points on which I cannot endorse this resolution, and in respect of which I will be moving an oral amendment.
We must clearly express what we think joint cooperation means and stick to our principles, whilst also accepting that Iran has its own structures and must itself decide in what way it is to change, difficult though this may often be for us to understand. The only way for us to change anything is not to pass up the chance of a new start.
– Mr President, even though Iran is one of the largest countries on earth, it still has a government whose actions we view with concern. I am delighted to learn of the efforts being made to foster dialogue with it, and of the pressure that the European Union is exerting in connection with the state of human rights there. During the fourth dialogue on human rights between the EU and Iran, held on 14 and 15 June 2004 in Teheran, Iran undertook to improve human rights, and that is a good thing, but we can also see that there is an urgent need that something be done about this, for international organisations estimate that every year still sees between 300 and 400 executions carried out, with some 80 people being flogged and an unknown number stoned to death – all this despite, as you have heard, these things no longer, officially, being in the Iranian penal code. What shows how much contempt a government can have for its own people is the relevant article – no. 119 – from the former Iranian penal code, according to which the stones used at a stoning must not be so large that the condemned person dies from the impact of one or two of them, nor so small that they cannot be described as stones.
Such a thing is torture, legitimised by the state with the intention of causing death, and it has yet to be demonstrated that it is no longer carried out today, at this stage in the twenty-first century.
Reference has also been made to the human rights of juveniles; although death sentences are pronounced on them, the sentence is not carried out until they are 18. That means that minors aged 14 and over can spend up to four years in what are called ‘education camps’, waiting to be executed, instead of being able to have a proper education and a future to look forward to.
We have just heard what the UN has had to say on the situation in Iran. I am very glad that the letter sent by the President of this Parliament, Josep Borrell, to the Iranian ambassador has helped to get a stoning, due to be carried out at the end of last year, delayed and the sentence commuted. Let us continue to exert this sort of pressure, for only in that way will we, in the eyes of the world, do justice to our own objectives.
– Mr President, ladies and gentlemen, since this House’s last debate on this subject, in October of last year, there has been some discernible progress, but also a number of reverses.
I am relieved to learn that the United Kingdom, Germany and France have managed to press on with the negotiations on the atomic energy programme. Above all, I am glad that – as we have just heard – there have been positive responses when we have raised individual cases of grave violations of human rights in Iran. We are evidently being listened to after all, and can hope that our intervention in the human rights sphere can meet with success.
In this process the European Commission is a partner in negotiation and dialogue, and so it is to them, in the first instance, that I appeal that human rights should not be treated as a secondary issue, but put centre stage in exactly the same way as economic relations with Iran or the issue of how to prevent it acquiring nuclear weapons. I also want to make it clear to our Iranian friends that dialogue and negotiation mean critical dialogue; Iran must listen when we criticise some of the things that go on there and that we cannot accept and never will, such as the maltreatment and oppression of women, the stonings and the executions. I do not see last December’s United Nations resolution as an interruption to this dialogue, but rather as a component of our policy and an admonition to us. It is also, unfortunately, evidence that our concerns about the human rights situation, the restrictions on the freedom of the press and the persecution of journalists are more than justified.
Let me once again appeal, as a matter of urgency, to the Iranian authorities to do something more than make announcements and instead cancel the stonings, give women real rights in practice, and offer more than lip-service to what this dialogue is about. We are also very concerned about the accusations levelled at the Nobel Peace Prize winner Shirin Ebadi. I believe that not only all Members of this House, but also the Commission’s and Council’s representatives, are making it plain that we expect her good work not to be hampered in any way.
Although my group will be voting in favour of the resolution, we will be asking for item 9 to be deleted, as this debate is not the place for it.
Mr President, Commissioner, the European Union and Iran have returned to the negotiating table in order to resume talks on a joint trade and cooperation agreement. The reason for this, or so we are told, is that Iran has now agreed to allow monitoring by the International Atomic Energy Agency and has put a stop, for the time being, to the enrichment of uranium. I ask myself how it is that Iran’s stance in the so-called ‘nuclear controversy’ can be the only criterion that the Commission considers when deciding to restart the negotiations.
There are still serious problems where human rights are concerned, and every one of the European Union’s trade and cooperation agreements contains unequivocal statements on the human rights chapters on which cooperation depends. The Commission’s attitude gives the impression that human rights have, overnight, ceased to be a problem in Iran. This resolution presses home the point that there has been no improvement in the human rights situation in Iran. Sharia law continues to be imposed with its full rigour; executions, stonings, torture and arbitrary arrests continue day by day. The work of human rights activists and journalists has become even more difficult and even more hazardous; the Nobel Prize winner Shirin Ebadi has again been summoned before a court.
These facts lead me to regard the European Union as acting utterly deceitfully in resuming negotiations with the Iranian Government at this stage. I appeal both to the Commission and to the Council to take their own demands seriously and not to allow themselves to be bought – in the truest sense of the word. Rather than negotiating with Iran on cooperation in economic policy matters, the European Union should be sitting down with those forces that are actually doing something for democracy, to change Iran, to make it democratic. I think that what Mr Gahler came out with was another attempt at coupling one thing with another, so let me ask him, in plain language, to name one country that behaves in the way Iran does. If we are not to suspend trade relations with Iran, with what country does he want us to suspend them?
. Mr President, I have to say that I agree with Mr Markov and we should be calling on some of our colleagues here to wake up, because the EU policy of appeasing the cruel, fundamentalist dictatorship in Tehran has simply encouraged the mullahs to introduce increasingly repressive measures and carry out more sickening displays of barbarity. Public hangings are now an almost daily spectacle, often involving the execution of children, the mentally handicapped and even pregnant women. Six pregnant women have been executed this year alone. Stoning to death, amputation of limbs, floggings and torture are commonplace.
This is a fascist regime that has made a farce of democracy and has consigned human rights to the dustbin. Only today the Nobel Peace Prize winner has been summoned to the Office of the Public Prosecutor, which is an outrage. I hope you will write to the Iranian Ambassador and object to that.
Last month, Maryam Rajavi, the charismatic leader of the Iranian opposition movement, came here to the European Parliament in Strasbourg and told us that the solution in confronting this challenge is neither appeasement nor a military invasion. The Iranian people themselves, through their courageous resistance movement, have the capacity to bring about change. But we have to offer them encouragement. So it is vitally important that we support Article 9 of this resolution which would enable us to look again at the EU terror list which, at the insistence of the mullahs, includes the name of the Iranian resistance, the People's Mujahedin.
As a major US intelligence investigation recently disclosed, there is no justification for keeping the name of the Mujahedin on the EU terror list. Indeed, by agreeing to this demand from the mullahs, we have given them a further reason to impose the death penalty on supporters of the resistance movement. Right now, three men are awaiting execution in Iran simply because they support the People's Mujahedin. They have been accused of no other crimes but, according to the mullahs' website, the death penalty is justified because the Mujahedin appears on the EU terror list. This is the result of our squalid attempts at appeasement and we must do something to stop it.
. – Mr President, I wish to add my voice to that of the previous speaker and to the voices of all those who have made every effort to express our indignation at the continuing, and worsening, violation of human rights in Iran.
It is only three months since October, but we have been forced to return to this House due to the deteriorating situation. I should like to call on those Members who wish to backtrack on this resolution so as to withdraw these oral amendments and to withdraw this proposal thus making the text less contentious. This is because the question before us is whether or not we are sending a sufficiently clear message to the Iranian regime, and whether we are addressing the regime’s latest action, which was to summon the Nobel Peace Prize winner to the police. This kind of appeasement will bring us the worst possible results. I therefore call for the withdrawal of these proposals and for a unanimous vote in favour of the text as it is.
.  Mr President, last month, Mrs Maryam Rajavi, leader of the main opposition party in Iran, visited the European Parliament and addressed 150 MEPs. She drew attention to the injustice that is still being done to the Iranian people because the Mujaheddin, who fight for a democratic constitutional state on European lines, still feature on our list of terrorist organisations. It is from that European list that the regime of fundamentalist religious fanatics derives the right to execute political prisoners who can be linked with it.
The regime has devoted much negative attention to Mrs Rajavi’s visit. Those who wish to continue to kill and torture opponents unhindered, have every reason to demonise and isolate the democratic opposition that has been driven into exile.
It is high time for the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Foreign Affairs to reconsider the list of terrorist organisations and in doing so, help to end the violation of human rights in Iran. I consider the full acceptance of the proposed resolution, including Paragraph 9, as an appeal to that effect. That is vital in order to achieve a democratic constitutional state in Iran.
Mr President, the Iranian regime is responsible for many violations of human rights in Iran, and we believe that the soft policy adopted by some EU governments has been a great failure. When we maintain diplomatic relations with this regime, and especially when the Council labels the main opposition as terrorists, we are encouraging the regime to carry on its violations of human rights more than before.
The most serious message that we could send to Tehran is to remove the name of the Iranian Mujahideen from the list of terrorists. In reality, the criminal mullahs are the real terrorists. They hang their own people, including children, and also send terrorists to neighbouring Iraq.
This is, frankly, a very soft resolution. However, we support it and, in particular, the paragraph on a review of the terrorist list by the Public Affairs Committee and the Foreign Affairs Committee.
Mr President, our debate today coincides with resumption in Brussels of negotiations between the European Union and Iran on the conclusion of a trading and cooperation agreement, alongside talks about political dialogue and combating terrorism. This is a particularly positive development in the continuing Paris agreement of November 2004 between France, Germany and Great Britain, on behalf of the European Union, and Iran on the moratorium on uranium enrichment and control of Iranian activities in the nuclear sector.
These developments confirm the international credibility and the huge political potential of the European Union when it acts as one to resolve important international problems through dialogue and political means.
Bearing in mind the negative experience in Iraq and in the face of the unilateral philosophy of the United States, the European Union is in a position to formulate its own alternative proposal on international problems, in close cooperation with the UN and its competent agencies.
The ΕU is Iran's first trading partner, a fact which proves the importance of reinforcing Euro-Iranian relations as a tool in the European strategy for the democratisation of Iran, for respect of its international obligations and for reversing its internalisation and isolation. A balanced policy of, on the one hand, pressure and checks on Iran for the respect of democratic freedoms and human rights and, on the other hand, of incentives to develop relations, is the only effective way of establishing a climate of mutual trust and reversing confrontational outbidding and the unilateral strategic approach to the resolution of regional problems. We must continue to be constant supporters of human rights in Iran, of cooperation with civil society and of dialogue at all levels. Within this framework, the European Parliament must take specific initiatives.
– Mr President, I am speaking on behalf of the new Italian Socialist Party. One of the European Union’s main roles is to act as spokesperson for the needs of people in difficulty and to promote human rights, freedom, democracy and tolerance. We therefore all agree on pressing the Iranian authorities to comply with international conventions on the freedom of the press, on the outlawing of torture, and on respect for the rights of children, women and minorities.
The ringing of many alarm bells tells us that the situation on political and social reform is in fact deteriorating rather than making progress. The United Nations, too, expressed growing concern about the situation in its resolution of 21 December 2004.
We all hope that Iran, a country with plenty of potential and in great cultural turmoil, can become a fully operative economic and political partner as soon as possible. All future trade, however, must be closely matched by careful monitoring of the true social situation in the country and must be made conditional upon the establishment of the required reforms and their effective and unequivocal application. The recommendations that the European Council made in December, which are in line with this approach, therefore need to be put into practice very soon.
Mr President, as the last person to speak in this debate and before giving way to the Commissioner, I would like to say that my views coincide with those of many speakers, in particular those of the spokesman for my group, Mr Casaca. And as a member of the delegation for relations with Iran, I have seen very many diverse cases of human rights violations in that country and hence the need for this Parliament to maintain a firm position on this issue.
If there is any purpose to Europe and to the European Parliament, it is our approach to human rights; it is the main source of our identity.
I would like to say, in the few seconds left to me, that it is not just the new Member States such as Poland, the Czech Republic, Estonia, Latvia, Lithuania and Slovakia who have suffered dictatorships; unfortunately, other members of our generations have also suffered dictatorships: in my case, the Franco dictatorship, one of the cruellest and most lasting of the twentieth century.
We are all, therefore, very sensitive to this issue.
Mr President, The European Commission shares Parliament’s concern at the human rights situation in Iran and the recent testimonies of torture.
Like the Council, which adopted conclusions on this issue at the end of 2004, the Commission is of the opinion that little progress has been made in the past two years, despite the commitment made by the Government of Iran to strengthen respect for human rights and promote the rule of law.
That is why the European Union has decided unanimously to co-sponsor the resolution on the situation of human rights in Iran adopted at the United Nations General Assembly of November 2004.
This resolution expresses serious concern in relation to a number of human rights issues, including the use of torture and other forms of cruel, inhuman and degrading punishment, such as amputation and flogging. At the same time, the resolution recalls the announcement of a ban on torture by the head of the Iranian judiciary in April 2004 and the subsequent passing of related legislation by the Iranian Parliament in May 2004. Those are interesting developments and issues which, together with the recent allegations of torture, warrant being raised directly with our Iranian partners.
The European Union is committed to pursuing the human rights dialogue initiated in December 2002, which remains an important channel for dialogue, not only with influential representatives of the judiciary, but also with Iranian civil society. I would also like to highlight the visits undertaken by a number of United Nations special rapporteurs to Iran since our human rights dialogue opened. That is quite remarkable in a country which previously had remained closed to United Nations visits for 16 years.
Finally, I would like to recall that following the positive developments on the nuclear front, the European Union is currently in the process of resuming talks with the Iranian Government on trade, investment and economic issues. These talks will provide an opportunity to highlight once again to our Iranian partners that all the relevant issues – political, nuclear, trade and human rights – are mutually inter-linked.
The Commission is in favour of constructive engagement with Iran, but that engagement is not synonymous with acting irresponsibly as regards areas of concern that matter so much to Parliament, the European Union and the world at large.
The debate is closed.
The vote will take place this afternoon, following the debates.
The next item is the debate on six motions for resolutions on the trafficking of women and children in Cambodia(3).
Thank you, Mr President, Commissioner, ladies and gentlemen. In Cambodia, women are the first to become victims of internal political instability. It is a problem which certainly cannot be solved by a discussion on a Thursday afternoon in the Chamber of the European Parliament, but I should nevertheless like to draw your attention to a broader phenomenon in this part of the world - sex tourism.
When we talk about the abuse of children and women, we must have the courage also to talk about men, for it is men who bear special responsibility for this. Tourism is of course a legitimate activity with its own cultural and educational values. But when tourism is abused, it can destroy the morals and culture of many Asian countries, including Cambodia. This is a moral tsunami, resulting mainly in the abuse of young women and even small children through prostitution and people trafficking.
We must continue to address those who are responsible. We must act with resolution. We should persist in confronting all media which are not fighting against the sex industry. The protection of women and children in Cambodia against abuse begins here, with us, in our Member States. The persistence of poverty and the exploitation of people give rise to extreme disquiet.
Asian women are well aware of their dignity. They wish to support their fundamental cultural values. This awakening is one of the most important signals of our times. But, despite this, poverty and the exploitation of women remain a serious problem throughout Asia. Illiteracy among women is far more widespread than among men and the right to life for female children is subject to far greater risks. The actions of our Member States must above all have regard for the values held by these women and ensure that their cultures are respected.
Mr President, through this resolution we are condemning the crime of people trafficking and the sexual exploitation of minors, and also the fact that the people responsible for these crimes so often go unpunished.
In the Chai Hour hotel in Phnom Penh, prostitution was taking place and women and girls were forced to take part in it. On the initiative of the AFESIP organisation, 84 of them were freed and were transferred to that organisation’s refuge. The pimps were arrested in the same operation. According to our information, the next day the criminals were freed without charge and the same type of activity continued to operate in the hotel.
In the mean time, a violent group broke into the refuge, took away the women and girls and, undoubtedly, put them back to work as prostitutes.
So the organisations dedicated to protecting sexually-exploited women and girls, such as AFESIP, are seeing the girls they rescue and try to rehabilitate socially being sold back into prostitution. This process involves threats and often violence against the activists who carry out this work.
In this particular case, I would like to state that the Socialist Group supports, and calls on Parliament to support, the President of AFESIP, Mrs Somaly Mam, who is in great danger and has had to flee her country, having had her life threatened by the mafias who control this criminal business. It should be noted that Mrs Mam has received significant recognition in Spain, France and Italy.
This impunity is the result of the corruption that is generated as a result of the huge financial profits created by sexual exploitation and people trafficking, and what makes this worse for us is that a large proportion of these profits come from sexual tourism by Europeans.
The Socialist Group’s appeal is addressed to the governments of our countries, to tackle sexual tourism and strengthen the fight against the mafias operating within it. We are also addressing our appeal to the Commission and the authorities of the countries in which child and forced prostitution is an everyday reality, such as Cambodia.
We should urge them, in their relations with those countries, to become involved in combating this type of activity, amongst other things by supporting the organisations involved in rescuing and rehabilitating the victims.
Mr President, trafficking and sexual exploitation is, in effect, modern-day slavery. In Cambodia alone, it is estimated that a staggering 8 000 to 100 000 women and children could be caught up in the sex trafficking industry. That is according to a Cambodian Government report. Those figures have increased dramatically since the 1990s.
It is also estimated that the judiciary fails to convict in 94% of the cases brought to court. Prosecutions need to be increased, but must also result in convictions, meaning that corruption has to be stamped out. Often it is the poor who are convicted – a mother selling her daughter, for instance, to put food on the table.
According to one Cambodia NGO, the police, military police, army and other state personnel are involved in this trade, and are running or protecting trafficking rings and brothels. Traffickers quite often receive assistance from immigration officials. The EU must work with governments and local and international NGOs to put an end to this trade.
Cooperation between Thailand, Vietnam, Hong Kong, is absolutely imperative in order to stop the flow of sex workers across borders. We also need education and training for border police. Sex workers should have access to affordable legal advice so as to increase the conviction rate. Regarding HIV and Aids, prevention is also a priority.
NGOs need increased funding and assistance, not only for these areas, but also to rehabilitate victims. The EU must continue targeting development aid to the poverty-stricken areas of Cambodia so that young women who escape have an actual alternative and are not lured back into the trade through desperation.
Mr President, we are all agreed that trafficking in women and children is a crime; this case in Cambodia is, alas, but one among many, and there are a great many such cases around the world that are not known about.
Over recent weeks, public opinion around the world has been disturbed by reports in the media according to which child victims of the tsunami are being trafficked. What makes this case in Cambodia all the more disconcerting is the fact that it is only by chance that it has reached the public – us in this House – and is, unfortunately, not unsettling people around the world. Nonetheless, where the worldwide trade in women and children is concerned, it is but the tip of the iceberg. I believe that it shows how prevalent corruption is in Cambodia, that the country’s justice system has not been reformed, and that, no matter what the sex industry is up to, the Cambodian Government should have ensured that the pimps were not, within a matter of days, set at liberty to again be a menace to their victims.
We must also, though, ask ourselves questions about what lies behind this trade. The constant increase in the number of landless people in Cambodia is contributing to an ever-worsening situation, in that these people have no prospects unless they sell their sons and daughters. This is something we have to denounce; this is where we really have to point out where the problem lies and at last bring the necessary pressure to bear on the Cambodian Government, so that nothing like what has happened there can ever happen again. We also have to voice our concern that the committee that has been appointed may well be a mere formality, a sort of sedative pill to calm down the public and us as well. We therefore hope that the debate in this House will prompt others to bring these crimes more to light and to the attention of the world, and to combat them.
Mr President, the fact that the Cambodian Government, or any other government for that matter, takes inadequate action against the trafficking and abuse of women and children is wholly unacceptable. Women’s and children’s rights should not be treated as second-class issues. It is the EU’s moral duty to deploy all the leverage at its disposal in order to change this situation. This sort of modern slavery must be banned, and this will need to be one of the priorities of the EU’s external policy.
In addition, it is of the utmost importance for support to be given to those NGOs and people who are involved in the fight against the abuse of women and children. That is a task for both the EU and the Member States. As such, I would like to warmly thank those who have worked on this resolution.
– Mr President, hardly any country has suffered as much as Cambodia over the past 60 to 70 years: first there was the Second World War, which raged there with the same brutality as elsewhere; then came the two wars in Indo-China, the Khmer Rouge with their stone age communism, and the Communism imposed by the Vietnamese, who claimed to come as liberators, while, today, the state is falling apart and there is organised crime on an unimaginable scale.
Nevertheless, it has rightly been said that none of this can be a reason to tolerate or accept what is currently happening there, and before our very eyes. What we see going on is a particularly unpleasant form of contemporary – I refuse to call it modern – slavery, in the shape of the sexual exploitation of this country’s women and underaged children. It is, of course, in the first instance, organised crime in Cambodia that bears responsibility for this to a massive degree, but that responsibility is shared by two other bodies, and so I see items 12 and 13 of our resolution as very important.
There is, on the one hand, the Cambodian Government itself, which must, at long last, ratify and implement the relevant UN Convention and the relevant agreement on the combating, firstly of trafficking in human beings, and secondly of organised crime. It is we, though, in the European Union, who share responsibility to an equal degree. This trade in slaves could not exist in the absence of a market for them; the demand for them comes not exclusively or principally from Asia, but, to a massive degree and not least, from Europe. For that reason, our responsibility is not only to use our foreign policy, security policy and development policy as a means to the end of doing away with this form of slavery; we must also be unrelenting in using all the means with which we, in Europe, combat cross-border crime and fight for our internal security, to hunt down the operators and organisers of this sort of sex tourism, for if we do not, we will have not the least right to point the finger at others. We must start by discharging our own responsibilities in Europe and then press home the point to our Cambodian partners that this is a fundamental human rights issue and one on which we will yield not an inch, and we must be willing not only to give them massive support in building up their justice system, but also, within the EU, to clean our own house.
Mr President, in this world that has been numbed by materialism it is unfortunately only major disasters, such as the tsunami or the terrorist attack in Beslan, which can still trigger pangs of conscience and act as a catalyst for aid and reflection. Dramatic events that can only be described as the unleashing of the elements have however been happening on a day-to-day basis for many years, with such events being primarily a source of physical evil. By way of contrast, a person without a conscience or moral principles may cause much greater harm by insulting the dignity of human beings and making it impossible to live in the fullness of humanity.
We have witnessed both moral and spiritual destruction for many years in the countries of Southern Asia and in Cambodia, the country we are debating today. This destruction can be seen particularly clearly in the treatment of women and young children, who are forced into prostitution, taken away to work in warehouses, factories or on rubber plantations or sold for profit. Such treatment is plainly an insult to human dignity.
According to overall estimates, over 2 million people are sold in this region every year, and trade in children ranks third in terms of profitability for the criminal world, after drugs trafficking and arms trading. According to such estimates and the UN’s reports, in Cambodia it is particularly difficult to combat the trade in women and children or their sexual exploitation, as both the police and the authorities are corrupt and accept large bribes from rich and depraved tourists. Exploitation of this kind is a barbaric form of modern slavery.
Over 60% of women and young girls are forced into prostitution, and the majority of them are either infected with HIV or suffering from AIDS. The most obvious cause for this is poverty, or rather destitution, as in this region almost one quarter of the population, a population which amounts for one third of the world’s inhabitants, live on less than one dollar a day. In circumstances such as these, millions of women and children are forced into life-threatening work and tricked with promises of legal employment. This results in their sale and export abroad as slaves. There, they are exploited not only for work, but also for various deviant practices, including sexual practices, paedophilia and child pornography. Another cause is illiteracy and the Communist ideology of the Khmer Rouge, who attempted to build a new society by means of terror, threats and lies, claiming over a million victims in the process. After years under Pol Pot’s rule, both the country and its health service and medical care infrastructures were left entirely destroyed, and millions of children who had lost their parents were left without anything to live on. Unfortunately, over the past few years the state has also moved towards economic liberalism.
It is not insignificant that liberal destruction of the family and the much-lauded utilitarian and hedonistic model of life are characteristic even of those who help humanitarian non-governmental organisations, some of whom accept a shameful form of payment in kind for this help by exploiting women and children sexually. It is for this reason that this House’s resolutions and debates will do little to improve the situation, as even educated people in high-ranking positions mock the sanctity of the human being and the family. It is not only financial aid and the much-praised market economy that are needed, but above all moral renewal and ethical principles. I thank you.
. Mr President, the Commission resolutely condemns all forms of trafficking in human beings and sexual exploitation, especially of children. The Commission fully shares the concerns of the Members of the European Parliament about the existence and the extent of human trafficking in Cambodian citizens. It is particularly revolting that the perpetrators of this evil crime focus their attention on the poorest of the poor in one of the least-developed countries of south-east Asia, where the high level of poverty and the limited capacity of the national agencies, as well as local corruption and collusion, make it easier for them to operate.
These conditions have facilitated the development of trafficking of migrant workers for economic exploitation, the trafficking of women - both inside Cambodia and across its borders - for prostitution, and the trafficking of children for prostitution, begging and illegal adoption.
The Commission’s cooperation activities in Cambodia are directed ultimately at reducing poverty but are also designed to reflect the EU’s commitment to human rights and democracy, including equal treatment for men and women and the protection of children. More specifically, under the European Initiative for Democracy and Human Rights, the Commission has already committed almost EUR 1.9 million to UNICEF and Action by Churches Together/DanChurchAid in support of two large programmes to secure legal protection for children in Cambodia, as well as funds to support the development of local human rights NGOs.
Furthermore, in the Commission’s programming document for the European Initiative for Democracy and Human Rights for 2005 and 2006 for Campaign 2, called 'Fostering a culture of human rights', for which Cambodia is eligible, it is planned to address the issue of trafficking in children and women. The campaign will also promote the rights of human rights defenders. It will improve the protection of, and raise awareness about, the situation of those who work, at personal risk, to advance human rights through non-violent means, taking into account the recommendations of paragraph 13 of the European Union Guidelines on Human Rights Defenders.
The Royal Government of Cambodia has recently taken a number of positive initiatives to address the problem, including the signature of memoranda of understanding with Thailand on trafficking in women and children and on the management of migrant labour between the two countries, participation in the Coordinated Mekong Ministerial Initiative against Trafficking and the establishment of a Department of Anti-Human Trafficking in the Ministry of Interior in 2002. I very much welcome these important initiatives and I have no doubt that these initiatives will also be welcomed by the Members of this Parliament.
But the practical realities and the evident difficulty of implementing these measures have been drawn to the attention of all of us by the recent events involving the NGO AFESIP, which has received support from Spain, the UK and the Commission. These events have rightly given renewed concern to all of us. The Member State embassies in Phnom Penh and the EC Delegation reacted immediately with a statement, calling for a full investigation and for the perpetrators to be brought to justice.
On 12 December, the government announced the establishment of an inter-Departmental Commission to inquire into the events. The Member State embassies in Phnom Penh and the EC Delegation joined other donors in a further statement to welcome this announcement and to express the hope that the conclusions of the inquiry would be credible and transparent. I can assure you that the EC Delegation to the Kingdom of Cambodia, in collaboration with the Member States' missions in the country, will follow closely the progress of the government inquiry and will continue to report on developments.
Mr President, please accept my apologies, but I had already said at the beginning of this debate on human rights that two prominent human rights activists, Mr Kovalev from Russia and Mrs Estemirova from Chechnya were here today to receive our group’s Robert Schuman Medal. Although you had extended a warm welcome to them, they were not actually here yet. They have now arrived, and I would like to assure our two guests that we will not cease from the fight for human rights in Russia, Chechnya and throughout the world.
Commissioner, I can still recall how, one Thursday afternoon, this House declared its support for human rights in Slovenia and for that country’s freedom. Today, we have a Slovene Commissioner, and I hope that we in this House will live to see, one day, freedom, human rights and independence for Chechnya and Russia.
The debate is closed.
The vote will take place next.
The next item is the vote on the following motions for resolutions.
Mr President, the end of paragraph 7 should be amended to read 'insists that adult consensual sexual activity in private is covered by the concept of privacy and calls for the immediate release of all persons held for such activity'.
Mr President, I wish to propose an oral amendment to section 8, the last third of which I move should read as follows: ‘in expecting action by Iran to address also other concerns of the EU regarding the fight against terrorism, the respect for human rights and Iran’s approach to the Middle East peace process’, and I ask you to accept this proposal.
Mr President, I believe that what we have voted on, and regrettably has been rejected, is the paragraph amended by Mrs Prets; it is not the amendment, but the paragraph as amended.
I declare the session of the European Parliament adjourned.